




EXHIBIT 10.2
AMENDED AND RESTATED FACILITY LEASE AGREEMENT
This Amended and Restated Facility Lease Agreement (this “Lease”) is entered
into by Platypus Development LLC, a Delaware limited liability company
(“Landlord”) and GTAT Corporation, a Delaware corporation (“Tenant”), effective
as of December 15, 2014 (the “Effective Date”). Any capitalized terms used in
this Lease shall have the meanings assigned to them in the Glossary attached as
Exhibit A, or if not defined in Exhibit A, those assigned to them in the Amended
Settlement Agreement (as hereinafter defined).
Background
A.    Landlord and Tenant entered into the Facility Lease Agreement dated as of
October 31, 2013 (the “Original Lease”) with respect to the Premises (as
hereinafter defined).
B.    Landlord and Tenant are entering into this Amended and Restated Facility
Lease Agreement pursuant to the terms of the Amended and Restated Adequate
Protection and Settlement Agreement made and entered as of December 15, 2014, by
and among (i) Apple Inc., a California corporation, (ii) Landlord, (iii) Tenant,
and (iv) the affiliates of Tenant that are signatories thereto (as amended or
restated from time to time, the “Amended Settlement Agreement”).
C.    In accordance with the Amended Settlement Agreement, Landlord and Tenant
are concurrently entering into a lease (the “Warehouse Lease”) for a portion of
the Premises (the “Storage Space”) that will commence upon the expiration of
this Lease.
Agreement
In consideration of the mutual covenants and agreements contained in this Lease,
the receipt and sufficiency of which is acknowledged, Landlord and Tenant amend
and restate the Original Lease in its entirety, and agree, as follows:


ARTICLE 1
LEASE OF PREMISES AND LEASE TERM
1.1    Premises. Landlord leases to Tenant and Tenant leases from Landlord, all
of Landlord’s right, title and interest in and to: (a) the entire industrial
building commonly known as 3740 South Signal Butte Road, Mesa, Arizona,
containing approximately 1,328,075 rentable square feet, as such building has
been improved by the Landlord Work (the “Building”), together with the land (the
“Land”) on which the Building is located as more fully described in Exhibit B
(collectively, the “Premises”); and (b) all fixtures, equipment and other
improvements located at or within the Premises, including, without limitation,
the fixtures and equipment to be installed by Landlord at its sole cost and
expense as part of the Landlord Work. The Premises includes the exterior
surfaces of the Building (including the structural walls, roof and roof
membrane), as well as the interior and other portions and components of the
Building, and related improvements (including any loading dock areas, equipment
pads, cooling towers and other Exterior Areas) (collectively, the
“Improvements”); provided that, the Premises shall in no event include, and
Landlord reserves for its sole and exclusive use to provide electrical services
to the Premises: (i) the Roof Solar Array; (ii) the Solar Basin; (iii) the Fuel
Cell (if any); and (iv) the Electrical Substation (which shall be owned and
operated by a utility provider) and the portion of the Land upon which any such
Electrical Substation is located. Landlord further reserves a right of entry as
reasonably necessary to maintain, repair, operate and monitor (or to cause the
applicable utility provider to do the same) the Roof Solar Array, the Solar
Basin, the Fuel Cell, and the Electrical Substation and portion of Land upon
which the Electrical Substation is located,








--------------------------------------------------------------------------------

            

which right of entry shall be subject to the terms of Section 9.1 and Section
9.6. The location and dimensions of the Building and the Land, as they exist as
of the Effective Date, are depicted on the plan attached as Exhibit B-1 as
“Phase 1”. The parties agree that the depiction of the Premises, the Building
and the Land on Exhibit B-1, and any reference to square footage or dimensions
do not constitute a representation, covenant or warranty of any kind by
Landlord.
1.1.1    Landlord confirms to Tenant that it is the owner of the Premises and
all of the fixtures, equipment and other improvements described in clause (b) of
Section 1.1 existing at or within the Premises.
1.1.2    Prior to entering into the Original Lease, Tenant had the right, at
Tenant’s sole cost and expense, to conduct or to cause to be conducted by
reputable and qualified companies, at Tenant’s sole cost and expense, such
audits, assessments, reviews, investigations, inspections, tests, and studies of
the Premises, the environmental condition of the Premises, the condition of all
buildings, structures and equipment on or within the Premises, the title to the
Premises (including so-called survey matters), the compliance of the Premises
with applicable Laws, such other engineering, legal and other matters relating
to or affecting the Premises and any other investigation or study of the
Premises not otherwise prohibited under the Original Lease as Tenant deemed
necessary or desirable in connection with its lease of the Premises. Landlord
made no representations or warranties as to the truth, accuracy or completeness
of any of the Due Diligence Reports. It is the parties’ express understanding
and agreement that all of the Due Diligence Reports and any other such materials
were provided by Landlord solely for Tenant’s convenience in making its own
examination of the Premises, and, in making such examination, Tenant relied
exclusively on its own independent investigation and evaluation of the Premises
and not on the Due Diligence Reports or any other materials supplied by Landlord
or Landlord’s Agents. Any Studies undertaken by or on behalf of Tenant pursuant
to this Section 1.1.2 shall be at Tenant’s sole risk and expense. All
information regarding or relating to the Premises obtained by Tenant during any
Study of the Premises shall be subject to Section 18.21 and held, maintained and
treated by Tenant as private, confidential and privileged information. Tenant
shall promptly deliver to Landlord, at no cost to Landlord, all third party
reports, of the same type as the Due Diligence Reports, prepared for Tenant in
connection with any Studies of the Premises. Tenant will indemnify Landlord,
Buyer Agent and Seller (each, a “P&S Party”) against, and hold each P&S Party
harmless from, any claims, loss, injury, liability, or damages (including
reasonable attorneys' fees) incurred by such P&S Party as a result of persons or
firms entering the Premises on Tenant’s behalf to complete any Study of the
Premises as permitted under this Section 1.1.2.
1.1.3    Tenant hereby agrees that: (a) it has read, and (b) this Lease is
subject to the following agreements: (i) Basin Array Access Agreement; (ii)
Reliability Center Access Agreement; and (iii) the Access Agreement
(collectively, the “Access Agreements”); provided that, Tenant’s obligations
under this Lease shall not be materially increased, nor shall Tenant’s rights
under this Lease be materially diminished, as a result of the Access Agreements.
1.2    Phased Delivery of Premises. The terms of Sections 1.2 through 1.6,
inclusive, were included in the Original Lease. In connection with the amendment
and restatement of this Lease, Landlord and Tenant have retained such terms for
ease of reference, but neither Landlord nor Tenant shall have any further
obligations under Sections 1.2 through 1.6, inclusive, from and after the
Effective Date.
1.2.1    Phases. Landlord anticipates that it will deliver possession of the
Premises to Tenant in multiple phases as each phase of the Premises (each, a
“Phase”) becomes ready for delivery to Tenant. As used in this Lease, the term
“Current Demised Premises” shall mean, at any given time, the Premises or the
Phase(s), and the portion of the Premises corresponding to such Phase(s), of
which Tenant has accepted delivery in accordance with Section 1.4. Exhibit C
describes each of the nine (9) Phases of the Premises. The Phases are designated
on Exhibit C as “Phase 1”, “Phase 2”, “Phase 3”, “Phase 4”, “Phase 5”,“Phase 6”,
“Phase A”, “Phase B” and “Phase C”. Except as expressly set forth in Sections
1.2.2, 1.3 and 1.4, Landlord shall deliver each Phase of the Premises to Tenant
in its then "as-is" condition without any representations or warranties
regarding condition.

2





--------------------------------------------------------------------------------

            

1.2.2    Landlord Work. For each Phase, Landlord, at its sole expense, shall:
(a) deliver the portion of the Premises for such Phase as contemplated in the
Phasing Plan (for each Phase, the “Applicable Phase Landlord Work”, and
collectively for all Phases, the “Landlord Work”) in compliance with: (i) the
Phasing Plan, (ii) the Approved Construction Documents, and (iii) all Laws; (b)
satisfy the Acceptance Criteria (as described in the Phasing Plan) for such
Phase; (c) deliver possession of the applicable Phase to Tenant free and clear
of all tenants and other occupants and in good order, condition and repair, and
with all Building Systems serving such Phase in the condition required of such
Phase by the Phasing Plan; and (d) deliver to Tenant the Evidence of Completion
with respect to such Phase (the requirements set forth in the foregoing clauses
(a) through (d), inclusive, are referred to herein as the “Delivery
Conditions”). Notwithstanding the foregoing, if a permanent certificate of
occupancy is not available by the Applicable Delivery Date for a Phase due to
Landlord Work remaining in subsequent Phases, then, in lieu of a permanent
certificate of occupancy, Landlord may provide: (i) all required sign-offs and
approvals from Governmental Authorities for: (A) Tenant to lawfully occupy and
use the applicable Phase for the purpose contemplated by the Phasing Plan for
such Phase (the “Applicable Phase Purpose”), and (B) issuance of a permanent
certificate of occupancy in due course for such Phase, and (ii) a certificate
from Landlord’s architect certifying to Tenant that all work for such Phase has
been completed (other than Punch List items) in a manner that will allow for
issuance of a permanent certificate of occupancy for such Phase for the
Applicable Phase Purpose in due course. Landlord shall remain responsible for
delivering a permanent certificate of occupancy for such Phase for the
Applicable Phase Purpose once the required work in subsequent Phases is
complete. Landlord shall undertake the Landlord Work in a good and workmanlike
manner, employing materials of good quality, and in compliance with applicable
Laws. Unless otherwise specified in the Phasing Plan or the Approved
Construction Documents, Landlord shall undertake the Landlord Work in the manner
and utilizing the practices and procedures, and using materials, finishes and
construction techniques, that are selected by Landlord in its reasonable
discretion, in consultation with Tenant, in furtherance of the preparation of
the Premises for Tenant’s engagement in the manufacturing purposes contemplated
under Section 4.1 of this Lease and the Collateral Agreements.
1.2.3    Preparation of Base Building Plans and Specifications.
1.2.3.1    Landlord’s architects and engineers shall prepare the Base Building
Plans and Specifications consistent with all applicable Laws and the Phasing
Plan. The parties acknowledge that Tenant shall have a significant role in the
preparation of the Base Building Plans and Specifications and has special
expertise with respect to the improvements required for Tenant’s Permitted Use.
Landlord and Tenant shall work cooperatively and in good faith to develop and
finalize the Base Building Plans and Specifications as expeditiously as
reasonably practicable, in a manner designed to achieve simultaneous design
review and input from both parties. To that end: (a) during preparation and
review of the Base Building Plans and Specifications: (i) Tenant and its
designated representatives and Landlord and Landlord’s architects and engineers
shall meet or conference on a weekly basis to discuss the status of the Base
Building Plans and Specifications; and (ii) Landlord will use good faith efforts
to notify Tenant, and permit Tenant to join, any scheduled working meetings
between Landlord and its architects and/or engineers, during which Landlord
anticipates the parties, in discussing the Base Building Plans and Specs, will
primarily focus on the operation of the Mesa Equipment and/or Tenant’s
fabrication equipment; and (b) during construction of the Landlord Work: (i)
Tenant and its designated representatives and Landlord and Landlord’s contractor
shall meet or conference on a weekly basis to discuss the status of the
construction of the Landlord Work; and (ii) Landlord will use good faith efforts
to notify Tenant, and permit Tenant to join, any scheduled working meetings
between Landlord and its general contractor, during which Landlord anticipates
the parties, in discussing the construction of the Landlord Work, will primarily
focus on the operation of the Mesa Equipment and/or Tenant’s fabrication
equipment. During weekly meetings/conferences or any other meeting/conference
attended by Tenant as permitted under this Section, Tenant agrees to: (A)
provide Tenant’s operational perspective as to all issues discussed with respect
to the Base Building Plans and Specifications; (B) pro-actively raise any
concerns that the development of the Base Building Plans and Specifications may
be inconsistent with the Phasing Plan, and propose reasonable resolutions to the
same; and (C) otherwise participate in good faith in all such
meetings/conferences in order to further the expeditious development of the Base
Building Plans and Specifications and construction of the Landlord Work. Upon
Tenant’s reasonable request, Landlord

3





--------------------------------------------------------------------------------

            

shall provide (or shall cause its contractors to provide) to Tenant copies of
current plans, drawings and specifications for the Landlord Work (collectively,
the “Progress Plans”) for Tenant’s review; provided, however, Landlord shall not
be held liable to any Tenant Party if Landlord, absent bad faith, inadvertently
delivers to Tenant an incomplete or outdated version of any such Progress Plan,
or fails to deliver any particular Progress Plan. Tenant agrees that Tenant
shall provide any insight, concerns, issues, proposals and suggestions with
respect to the Base Building Plans and Specifications and Progress Plans
(“Tenant Feedback”) directly to Landlord, and shall only discuss Tenant Feedback
with Landlord’s contractors if Landlord is present at such time and involved in
such discussion.
1.2.3.2    Prior to submitting the Base Building Plans and Specifications to the
applicable Government Authorities to obtain a building permit for the Landlord
Work, Landlord shall furnish to Tenant a copy of the Base Building Plans and
Specifications for Tenant’s review and approval; provided that, Tenant shall not
withhold its approval of the Base Building Plans and Specifications so long as
the Base Building Plans and Specifications comply with all Laws and are not
materially inconsistent with the Phasing Plan. Tenant shall advise Landlord of
Tenant’s approval or disapproval of the Base Building Plans and Specifications
within three (3) Business Days after Landlord submits the Base Building Plans
and Specifications to Tenant. If Tenant fails to respond within such three (3)
Business Day period, Tenant will be deemed to have approved the Base Building
Plans and Specifications submitted to Tenant for approval. If Tenant notifies
Landlord of its reasonable objections, together with Tenant's recommendation of
modifications reasonably required to make the Base Building Plans and
Specifications acceptable to Tenant within such three (3) Business Day Period,
Landlord will revise the Base Building Plans and Specifications to meet Tenant’s
reasonable objections, and resubmit the Base Building Plans and Specifications
to Tenant for its review and approval. Tenant shall advise Landlord of Tenant’s
approval or disapproval of the revised Base Building Plans and Specifications
within three (3) Business Days after Landlord submits the same, and such process
shall continue until Tenant approves (or is deemed to have approved) the Base
Building Plans and Specifications. If Tenant objects to the Base Building Plans
and Specifications for the reason that the Base Building Plans and
Specifications are materially inconsistent with the Phasing Plan, and Landlord
disputes Tenant’s claim that such inconsistency between the Base Building Plans
and Specifications and the Phasing Plan is material, then, either party may
immediately submit the dispute to Expedited Arbitration.
1.2.3.3    Tenant’s authorized representative (who shall have an appropriate
level of expertise with respect to the Landlord Work contemplated in the Phasing
Plan) shall be available promptly upon Landlord’s request, and at Tenant’s cost,
to consult and confer with Landlord about the Landlord Work, the Base Building
Plans and Specifications and the Approved Construction Documents. Tenant
acknowledges that this may require the authorized representative to be on-site
during all or part of the construction period.
1.2.4    Change Orders.
1.2.4.1    Landlord may make changes to the Approved Construction Documents in
accordance with the provisions of this Section 1.2.4.1. If Landlord desires to
make a change to the Approved Construction Documents, Landlord shall deliver
notice of the proposed change to Tenant, together with any material drawings,
specifications and other documents necessary to show or describe the proposed
change (“Change Order Documents”) (provided, however, Landlord shall not be held
liable to any Tenant Party if Landlord, absent bad faith, inadvertently delivers
to Tenant incomplete or Change Order Documents in connection with such change).
If Landlord’s proposed change is a material change to the Approved Construction
Documents, Landlord shall deliver a copy to Tenant of the Change Order
Documents. As used herein, the term “material change” means a change to the
Approved Construction Documents that: (a) directly and materially affects
Tenant’s ability to grow and process sapphire boules in the Premises in
accordance with the delivery schedule set forth in the MDSA SOW; or (b) requires
the movement of manufacturing materials or Goods (as defined in the MDSA) in the
Premises in an manner which would interrupt Tenant’s sapphire manufacturing
process. If, within three (3) Business Days after the delivery of such Change
Order Documents showing or describing the proposed material change to the
Approved Construction Documents, Tenant gives notice to Landlord that Tenant
objects to such change, which notice shall be accompanied by

4





--------------------------------------------------------------------------------

            

Tenant's recommendation of any modifications reasonably required to make the
change acceptable to Tenant, then Landlord shall either withdraw the proposed
change or modify the same in accordance with Tenant's recommendation. If Tenant
fails to respond to Landlord within three (3) Business Days after Landlord
delivers the Change Order Documents, Tenant will be deemed to have approved such
Change Order Documents.
1.2.4.2    Tenant may require Landlord to make changes to the Approved
Construction Documents if: (a) absent such changes to the Approved Construction
Documents: (i) Tenant’s ability to grow and process sapphire boules in the
Premises in accordance with the delivery schedule set forth in the MDSA SOW
would be directly and materially affected; or (ii) Tenant is required to move
manufacturing materials or Goods in the Premises in a manner which would
interrupt Tenant’s sapphire manufacturing process; (b) such changes comply with
all Laws; (c) such changes are consistent with design review requirements of the
Master Developer and Governmental Authorities pursuant to applicable Law; (d)
such changes are not inconsistent with any express provision of the Phasing
Plan; (e) such changes do not materially reduce the quality of the Landlord
Work, as determined by Landlord in its reasonable discretion; and (f) Tenant is
responsible for all costs and expenses and all delays resulting from such
change, including without limitation costs or expenses relating to: (1) any
additional architectural or engineering services and related design expenses,
(2) any changes to materials in process of fabrication, (3) cancellation or
modification of supply or fabricating contracts, (4) removal or alteration of
work or plans completed or in process, and (5) delay claims made by any
subcontractor (collectively, the “Cost and Delay Liability”). Tenant may not
require Landlord to make any other change to the Approved Construction Documents
without Landlord’s prior written approval, which approval may be granted or
withheld in Landlord’s sole and absolute discretion. Tenant shall be responsible
for all Cost and Delay Liability as a result of any such change approved by
Landlord.
1.2.5    Delivery Schedule. Landlord shall deliver each Phase of the Premises to
Tenant, with each of the Delivery Conditions satisfied, not later than the
Outside Delivery Date specified for such Phase in the schedule attached as
Exhibit C. If for any reason whatsoever Landlord cannot deliver possession of a
specific Phase to Tenant, with each of the Delivery Conditions satisfied, on or
before the Outside Delivery Date for such Phase, then this Lease shall not be
void or voidable, nor shall Landlord, or Landlord’s Agents be liable to Tenant
for any loss or damage resulting therefrom; provided that, Tenant shall not be
obligated to pay Base Rent until the Commencement Date and Tenant shall not be
obligated to pay Additional Rent for a particular Phase until Tenant has
accepted such Phase pursuant to a Handover and Acceptance Certificate.
1.2.6    Tenant’s Access to Phases Prior to Applicable Phase Delivery Date. To
the extent reasonably possible, taking into consideration the optimal schedule
for installation of the Mesa Equipment in the Premises and the Goods delivery
schedule under the MDSA SOW, Landlord will grant Tenant access to each Phase
prior to its Applicable Phase Delivery Date as reasonably required for Tenant to
perform work within such Phase relating to Tenant’s installation of Tenant’s
Property (the “Tenant’s Early Access Work”). Landlord and Tenant will coordinate
the performance of Tenant’s Early Access Work with the performance of any
ongoing Landlord Work so that each of Tenant’s Early Access Work and the
Landlord Work can proceed without material interference from the other and to
maintain harmonious labor relations.
1.3    Punch-List Inspection. Approximately ten (10) days prior to Landlord’s
delivery of possession of a Phase(s) to Tenant, Landlord and Tenant shall make
an inspection of such Phase(s) (the "Punch List Inspection"). During the Punch
List Inspection, the parties shall: (a) determine whether the construction and
installation of the Applicable Phase Landlord Work for such Phase(s) has been
completed, subject to Punch List items, in accordance with the terms of this
Lease; and (b) prepare a list of minor work requiring correction or completion
by Landlord that will not materially interfere with Tenant using the Phase(s)
for the Applicable Phase Purpose (the "Punch List"). Subject to a Force Majeure
Event, Tenant Delay, and Tenant’s compliance with the Logistics Plan, Landlord
agrees to use reasonable efforts to complete all Punch List items and correct
all defects or incomplete items with respect to a delivered Phase, within sixty
(60) days after the Applicable Phase Delivery Date.

5





--------------------------------------------------------------------------------

            

1.4    Acceptance. Except as otherwise expressly provided herein, by accepting
delivery of a Phase(s), evidenced by Tenant’s execution of a Handover and
Acceptance Certificate with respect to such Phase(s), Tenant shall be deemed to
have accepted such Phase as: (a) suitable for the Applicable Phase Purpose; (b)
in good and sanitary operating order, condition and repair with the Applicable
Phase Landlord Work complete, subject to any Punch List items; (c) AS-IS, WHERE
IS and WITH ALL FAULTS, and (d) without representation or warranty by Landlord
as to the condition, use or occupancy which may be made thereof; provided,
however, that: (i) Landlord shall, at its sole cost and expense, repair and
replace any Construction Defects of which Tenant has notified Landlord in
writing within twelve (12) months after the final Applicable Phase Delivery Date
for the Premises; (ii) Landlord shall, at no cost to Landlord, assign to Tenant
all Transferrable Warranties as the applicable Landlord Work is completed or as
soon as is reasonably feasible, and (iii) the foregoing shall not release
Landlord from any of its express obligations under this Lease. Tenant
acknowledges that: (A) it has been advised by Landlord to satisfy itself with
respect to the condition of the Premises and each Phase thereof (including,
without limitation, the structural components of the Building and the Building
Systems located therein, and the security and environmental aspects thereof) and
the present and future suitability of the Premises for the Permitted Use; (B)
Tenant has made such inspection and investigation as it deems necessary with
reference to such matters and assumes all responsibility therefor as the same
relate to Tenant’s use and occupancy of the Premises; and (C) neither Landlord
nor any of Landlord’s Agents has made any oral or written representations or
warranties with respect to the condition, suitability or fitness of the Premises
other than as specifically set forth in this Lease. Further, Tenant expressly
disclaims any implied warranty that the Premises are suited for the Permitted
Use.
1.5    Handover and Acceptance Certificate. Landlord shall complete and deliver
to Tenant for Tenant’s execution: (a) upon the Commencement Date, a certificate
in the form attached as Exhibit D to confirm, among other things, the
Commencement Date, the Phase(s) (and approximate rentable square feet thereof)
delivered on the Commencement Date, the anticipated Expiration Date, and
Tenant’s acceptance of the Phase(s) delivered on the Commencement Date; and (b)
upon each Applicable Phase Delivery Date, a certificate in the form attached as
Exhibit D-1 to confirm, among other things, the Applicable Delivery Date of the
Phase(s) delivered pursuant to such certificate, the Phase(s) (and actual number
of rentable square feet thereof) delivered on such Applicable Phase Delivery
Date, the Current Demised Premises as of such date, and Tenant’s acceptance of
the Phase(s) delivered on such Applicable Phase Delivery Date (each such
certificate, a “Handover and Acceptance Certificate”). Tenant may reject
handover and acceptance of a delivered Phase(s) only if: (i) Tenant can
reasonably demonstrate that Landlord has failed to complete (subject to the
Punch List items) such Phase(s) in accordance with the terms of this Lease; and
(ii) such failure will materially interfere with the Applicable Phase Purpose
for such Phase.
1.6    Construction and Dual Occupancy Logistics Plan. The parties acknowledge
that Landlord’s undertaking of the Landlord Work in multiple Phases may occur
concurrently with Tenant’s possession of, and operations in, one or more of the
Phases of the Premises. In order to enable Landlord to substantially complete
the Landlord Work in the Premises in accordance with the Phasing Plan, and to
enable Tenant to operate in the Current Demised Premises for the Permitted Use,
the parties agree to consult in good faith to establish a construction and dual
occupancy logistics plan (the “Logistics Plan”) which shall set forth protocols
and procedures for the parties during any such dual occupancy period to minimize
interruption and interference of the parties’ respective work or operations. The
Logistics Plan shall include, without limitation, protocols with respect to
utilities shutoff notifications, access and security procedures, location of
laydown areas, mitigation of construction noise and dust, onsite monitoring and
feedback by Tenant’s authorized representatives with respect to the Landlord
Work and a right of entry for Landlord to complete Punch List items. The parties
shall use commercially reasonable efforts to negotiate, and mutually agree upon,
an approved Logistics Plan on or before the Commencement Date. Once approved,
the parties shall comply in good faith with the Logistics Plan.
1.7    Commencement and Expiration of Term. The term of the Lease (“Term”)
commenced on the Commencement Date and shall end on the Expiration Date, unless
earlier terminated in accordance with the terms of this Lease; provided that,
with respect to any Phase of the Premises which was not delivered on the
Commencement Date (other than the Phase 1 Premises), the Term of the Lease for
such Phase

6





--------------------------------------------------------------------------------

            

commenced on such Phase’s Applicable Phase Delivery Date. Landlord shall not be
required to seek relief from the automatic stay under Tenant’s chapter 11 case
to terminate this Lease and provide notice of the Expiration Date in accordance
with the terms hereof.


ARTICLE 2
RENTAL AND OTHER PAYMENTS
2.1    Base Rent. Tenant will pay Base Rent to Landlord each Lease Year in the
amount of One Hundred Dollars ($100.00), in advance, without demand, deduction
or offset commencing on the Commencement Date and thereafter on the first (1st)
day of each Lease Year during the Term. Tenant shall make all Base Rent payments
to the Rent Payment Address or at such other address as Landlord may from time
to time designate in writing, or, alternatively at Landlord’s election, via
electronic funds transfer as directed by Landlord. Tenant shall make all Base
Rent payments without Landlord’s previous demand, invoice or notice for payment.
The term “Lease Year” means: (a) for the first Lease Year, the period commencing
on the Commencement Date and ending on the last day of the twelfth (12th) full
calendar month following the Commencement Date; and (b) thereafter, each period
of twelve (12) consecutive months. Notwithstanding that Landlord may deliver
possession of the Premises in Phases, the amount of annual Base Rent for each
Lease Year during the Term shall be One Hundred Dollars ($100.00) and such
amount shall not be affected by adjustments in the square footage of the
Premises based on Phased delivery of the Premises.
2.2    Rent Tax. Landlord shall pay all Rent Tax due in connection with this
Lease or the payment of Rent hereunder.
2.3    Additional Rent. Notwithstanding any provision of this Lease, Tenant
shall have no obligation to pay any additional rent or other costs or expenses
associated with the Premises, other than: (1) the actual cost of Utilities under
Section 6.1 that Tenant consumes within the Premises during the Term (with no
minimum usage charges), (2) amounts for which Tenant is responsible under
Section 3.2, and (3) the cost of the insurance that Tenant is required to
maintain under Section 10.1. Tenant shall make all payments of Additional Rent
without demand, deduction or offset except as expressly provided in this Lease.
Tenant shall pay all Additional Rent described in this Lease that is not payable
with Base Rent within fifteen (15) Business Days after receiving Landlord’s
invoice for such Additional Rent. Tenant shall make all Additional Rent payments
to the same location and, except as described in the previous sentence, in the
same manner as Tenant’s Base Rent payments. All Additional Rent calculated based
on the rentable square footage of the Premises shall be calculated based upon
the rentable square footage of the Current Demised Premises for the period in
which the invoice for such charges relate.
2.4    Late Payments. If either Landlord or Tenant does not pay any amount due
from such party under this Lease within ten (10) Business Days after notice from
the other party that the payment is past due, then the defaulting party shall
pay to the other party interest on the delinquent payment calculated at the
Default Rate from the date when the payment is due through the date the payment
is made.
2.5    Independent Obligations. Tenant’s covenant and obligation to pay Rent is
independent from any of Landlord’s covenants, obligations, warranties or
representations in this Lease.
ARTICLE 3
PROPERTY TAXES
3.1    Payment of Taxes by Landlord. Except to the extent payable by Tenant
pursuant to Section 3.2, Landlord shall pay, prior to delinquency, all Property
Taxes for the Premises.

7





--------------------------------------------------------------------------------

            

3.2    Payment of Taxes by Tenant. Tenant shall pay, prior to delinquency: (a)
all taxes, charges, license fees and or similar fees imposed by reason of the
use of the Premises by Tenant, including all applicable sales tax; and (b) all
taxes charged against Tenant’s trade fixtures and other personal property
(including without limitation the Mesa Equipment and other Tenant’s Property).
If any of Tenant’s trade fixtures and other personal property is taxed with the
Premises, Tenant shall pay the taxes attributable to Tenant’s trade fixtures and
other personal property to the taxing authority.
3.3    Tax Incentive Programs. With respect to any taxes payable by Tenant under
this Lease, Tenant shall be permitted to seek, and to receive and retain all
benefits from, any and all tax increment financing or other tax incentives or
beneficial tax arrangements from Governmental Authorities. Landlord, as the
owner of the underlying fee simple interest in the Premises, shall, at no cost
to it, cooperate with Tenant to obtain such incentives or arrangements
3.4    Assessments. Notwithstanding anything in this Lease to the contrary,
Tenant shall have no obligation to pay any assessments imposed by any state,
local or municipal authority in accordance with applicable Laws for public
improvements or benefits (including, without limitation, improvement districts
and community facilities districts).
ARTICLE 4
USE AND OCCUPANCY
4.1    Permitted Use. The Premises may be used solely for the purpose of (a)
winding down the business formerly conducted by the Tenant at the Premises in a
manner consistent with the Debtors’ Emergency Motion, Pursuant to Bankruptcy
Code Sections 105(A) and 363(B), for Entry of Order (I) Authorizing Debtors to
Wind Down Operations at Sapphire Manufacturing Facilities and (II) Approving
Wind Down Employee Incentive Plan in Connection with Wind Down of Such
Operations, dated October 10, 2014 [Docket No. 97], and (b) in furtherance
thereof, storing, mothballing, decommissioning, selling and shipping, all at the
Tenant’s expense, the ASF Furnaces, Mesa Fabricating Equipment, and the Other
Mesa Equipment, and for no other purpose. For the avoidance of doubt, the GTAT
Parties will not conduct operations at the Premises for the manufacture of
sapphire for commercial sale and will not do further loading of the furnaces.
4.2    Compliance with Law and Covenants or Restrictions of Record. Tenant and
Tenant’s Agents shall, at Tenant’s expense, faithfully observe and comply with:
(a) all applicable Laws pertaining to Tenant’s use of the Premises and Tenant’s
obligations under this Lease; and (b) all Private Restrictions pertaining to the
Premises or Tenant’s use of the Premises; provided that, Tenant’s obligations
under this Lease shall not be materially increased, nor shall Tenant’s rights
under this Lease be materially diminished, as a result of the Private
Restrictions. Subject to Landlord’s obligations under Section 1.2.2, Tenant will
be responsible for obtaining and maintaining all permits required for any of its
operations at the Premises.
4.3    Nuisance or Waste. Tenant will not suffer or permit on the Premises any
nuisance. Tenant will not permit or commit any waste of the Premises. Tenant
will use the Premises in a careful, safe and proper manner and will not overload
the floor or structure of the Premises or subject the Premises to use that would
damage the Premises. Tenant shall not permit any objectionable or unpleasant
odors, smoke, dust, gas, noise, or vibrations to emanate from the Premises, or
take any other action that would unreasonably endanger Landlord or the Premises.
Outside storage, including without limitation, storage of trucks and other
vehicles, is prohibited without Landlord’s prior written consent, except in the
ordinary course of Tenant’s operations at the Premises. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance. If any increase in the cost of any insurance
on the Premises is caused by Tenant’s use or occupation of the Premises, or
because Tenant vacates the Premises, then Tenant shall pay the amount of such
increase to Landlord. If Tenant occupies the Premises prior to the Commencement
Date, such occupancy shall be subject to all obligations of Tenant under this
Lease, other than the obligation to pay Rent.

8





--------------------------------------------------------------------------------

            

4.4    Signs. Tenant will not place or permit to be placed in, upon, or about
the Premises, the Building or the Land any exterior lights, decorations, flags,
pennants, banners, advertisements or notices, or erect or install any signs,
windows or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior the Premises without obtaining
Landlord’s prior written consent, which Landlord may grant or withhold in
Landlord’s sole discretion. Any signage shall comply with all applicable Laws.
4.5    OFAC Certification. Each party certifies that it is not: (a) acting
directly or indirectly for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department, through
its Office of Foreign Assets Control ("OFAC") or otherwise, as a terrorist,
"Specially Designated Nation," "Blocked Person," or other banned or blocked
person, entity, nation, or transaction pursuant to any law, order, rule or
regulation that is enforced or administered by OFAC or another department of the
United States government; and (b)  engaged in this transaction (directly or
indirectly) on behalf of, or instigating or facilitating this transaction
(directly or indirectly) on behalf of, any such person, group, entity or nation.
Landlord and Tenant each shall, to the fullest extent allowable under applicable
Laws, indemnify, defend, and hold harmless the other party from and against any
Claims in any manner related to or arising out of any breach of this
certification.
4.6    Anti-Money Laundering Laws. Tenant has reviewed and understands
Landlord’s policies with respect to ethical business conduct and agrees to fully
comply with all such policies. Tenant will comply with all applicable Laws and
regulations enacted to combat bribery and corruption, including the United
States Foreign Corrupt Practices Act, the principles of the OECD Convention on
Combating Bribery of Foreign Public Officials and any corresponding Laws of all
countries where business or services will be conducted or performed pursuant to
this Lease (collectively, the “Anti-Corruption Laws”). Tenant and, to the best
of Tenant’s knowledge, its subsidiaries and affiliates, have conducted their
businesses in compliance with the Anti-Corruption Laws. Tenant will not
knowingly in violation of Law or any Landlord policy of which Tenant has been
notified, directly or indirectly pay, offer, promise, or give anything of value
(including any amounts paid or credited by Landlord to Tenant) to any person or
party, to influence any act or decision by such person or party for the purpose
of obtaining, retaining, or directing business to Landlord.
4.7    Foreign Trade Zone. Each of Landlord and Tenant shall reasonably
cooperate with the other to (a) minimize the adverse tax impact, if any, of the
termination of the Foreign Trade Zone or Subzone applicable to the Premises, and
(b) avoid such termination, provided that such cooperation shall not require
Tenant to incur any material cost or expenditure, or assume any obligation or
liability.
4.8    Permitted Contests. Notwithstanding any provision of this Lease to the
contrary, Tenant shall not be required to pay, discharge or remove any tax,
assessment, levy, fee, rent, charge, lien or encumbrance applicable to the
Premises or the use thereof, so long as Tenant is contesting, at its sole cost
and expense, the existence, amount or validity thereof, provided that any such
contest shall: (a) be by appropriate proceedings conducted in accordance with
applicable Law; (b) prevent the collection of or other realization upon the tax,
assessment, levy, fee, rent, charge, lien or encumbrance so contested; (c)
prevent the sale, forfeiture or loss of the Premises; and (d) not subject
Landlord to the risk of any criminal liability or civil penalty, and provided
further that any such contest may be conducted only for so long as Tenant,
during the pendency of such contest, shall take any and all necessary action to
prevent any deterioration or worsening of the condition giving rise to the
contest that may result in any personal injury or property damage or cause any
of the conditions set forth in the foregoing clauses (a) through (d), inclusive,
to no longer be satisfied. Tenant shall indemnify Landlord against any liability
or penalty assessed against Landlord by reason of such nonpayment. Upon the
termination (after final appeal) of any proceeding relating to any contest by
Tenant pursuant to this Section 4.8, Tenant shall immediately pay any amount
determined in such proceeding to be due or take any action ordered, and in the
event Tenant fails to make such payment or take the action, Landlord shall have
the right to make any such payment or take the action on behalf of Tenant and
charge Tenant therefor, which shall be due and payable upon Tenant’s receipt of
written demand from Landlord.

9





--------------------------------------------------------------------------------

            



ARTICLE 5
HAZARDOUS MATERIALS
5.1    Hazardous Materials Disclosure Certificate. Prior to executing the
Original Lease, Tenant completed, executed and delivered to Landlord a Hazardous
Materials Disclosure Certificate in the form attached as Exhibit E (“Initial
Disclosure Certificate”). Tenant covenants, represents and warrants to Landlord
that the information on the Initial Disclosure Certificate is true and correct
in all material respects and accurately describes, in all material respects, the
Hazardous Materials which will be manufactured, treated, used or stored on or
about the Premises by Tenant or Tenant’s Agents. Tenant shall, on each
anniversary of the Commencement Date, execute and deliver to Landlord an updated
Disclosure Certificate (each, an “Updated Disclosure Certificate”) in the form
of Exhibit E or in such updated format as Landlord may require.
5.2    Definitions. The term “Hazardous Materials” shall mean and include any
substance that is or contains: (a) any “hazardous substance” as now or hereafter
defined in § 101(14) of the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or
any regulations promulgated under CERCLA; (b) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act, as amended
(“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under RCRA;
(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste: (i) the presence of which on or about the Premises
requires reporting, investigation or remediation under any Environmental Laws;
(ii) which causes or threatens to cause a nuisance on the Premises or any
adjacent area or property or poses or threatens to pose a hazard to the health
or safety of persons on the Premises or any adjacent area or property;
(iii) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (iv) which is now or is later classified or considered to be
hazardous or toxic under any Environmental Laws. As used in this Lease, the term
“Environmental Laws” shall mean and include: (A) CERCLA, RCRA and TSCA; and
(B) any other federal, state or local laws, ordinances, statutes, codes, rules,
regulations, orders or decrees now or later in effect relating to (1) pollution,
(2) the protection or regulation of human health, natural resources or the
environment, (3) the treatment, storage or disposal of Hazardous Materials, or
(4) the emission, discharge, release or threatened release of Hazardous
Materials into the environment.
5.3    Environmental Covenants. During its use and occupancy of the Premises,
Tenant will: (a) not release, discharge or dispose of any Hazardous Materials
on, in, at, under, or emanating from, the Premises in violation of any
Environmental Law; (b) not permit Hazardous Materials to be present on or about
the Premises except: (i) in a manner and quantity necessary for the ordinary
performance of Tenant’s business; or (ii) to the extent of Migratory Releases;
(c) comply with all Environmental Laws relating to its use of Hazardous
Materials on or about the Premises and not engage in or permit others to engage
in any activity (other than a Migratory Release) at the Premises in violation of
any Environmental Laws; and (d) upon obtaining knowledge thereof, immediately
notify Landlord of: (i) any inquiry, test, investigation or enforcement
proceeding by any Governmental Authority against Tenant, Landlord as the owner
of the Premises, or the Premises or Land relating to any Hazardous Materials or
under any Environmental Laws; or (ii) the occurrence of any event or existence
of any condition that would cause a breach of any of the covenants set forth in
this Article 5. The term “Migratory Release” means a release of Hazardous
Materials on, in or under the Premises caused by the migration or leaching of
Hazardous Materials from an area outside of the Premises that is not caused or
exacerbated by an act or omission of Tenant. Without limitation of the
foregoing, Tenant acknowledges the Premises are subject to, and Tenant will
comply with, that certain Declaration of Covenants,

10





--------------------------------------------------------------------------------

            

Conditions and Restrictions Relating to Environment Matters, by General Motors
Corporation, as Declarant, recorded as 2006-1695605.
5.4    Remediation. If Tenant’s use of Hazardous Materials on or about the
Premises results in a release, discharge or disposal of Hazardous Materials on,
in, at, under, or emanating from, the Premises in violation of any Environmental
Law, Tenant agrees to investigate, clean up, remove or remediate such Hazardous
Materials in full compliance with the requirements of: (a) all Environmental
Laws; and (b) any Governmental Authority responsible for the enforcement of any
Environmental Laws.
5.5    Right of Entry and Inspection by Landlord. Subject to the terms of
Section 9.6, Landlord will have the right, but not the obligation, to inspect
the Premises and surrounding areas for the purpose of determining whether there
exists on or about the Premises any Hazardous Material or other condition or
activity that is in violation of the requirements of this Lease or of any
Environmental Laws. Such inspections may include, but are not limited to,
entering the Premises or adjacent property with drill rigs or other machinery
for the purpose of obtaining laboratory samples. There shall be no limit on the
number of Landlord’s inspections for such purpose during the Term of this Lease.
If such inspections reveal the presence of any Hazardous Materials or other
condition or activity in violation of the requirements of this Lease, Tenant
shall reimburse Landlord for the cost of such inspections within ten (10) days
of receipt of a written statement therefor. Tenant will supply to Landlord such
historical and operational information regarding the Premises and surrounding
areas as may be reasonably requested to facilitate any such inspection and will
make available for meetings appropriate personnel having knowledge of such
matters. If Tenant intends to vacate the entire Premises prior to the Expiration
Date, then Tenant will give Landlord at least sixty (60) days’ prior notice of
such intention so that Landlord will have an opportunity to perform such an
inspection prior to such vacation. This Section 5.5 shall not create a duty on
Landlord’s part to inspect the Premises, or liability on the part of Landlord
for Tenant’s use, storage, treatment or disposal of Hazardous Materials, it
being understood that Tenant shall be solely responsible for all liability in
connection with the same. Landlord shall have the right, but not the obligation,
subsequent to an Event of Default, without in any way limiting Landlord’s other
rights and remedies under this Lease, to: (a) enter upon the Premises, or to
take such other actions as it deems necessary or advisable, to investigate,
clean up, remove or remediate any Hazardous Materials or contamination by
Hazardous Materials present on, in, at, under, or emanating from, the Premises
in violation of Tenant’s obligations under this Lease; and (b) Landlord shall
also have the right, at its election, in its own name, to negotiate, defend,
approve and appeal, any action taken or order issued by any Governmental
Authority with regard to any such Hazardous Materials or contamination by such
Hazardous Materials. All costs and expenses paid or incurred by Landlord in the
exercise of the rights set forth in this Article 5.5 (except for the costs and
expenses of inspections performed by Landlord unless Tenant is responsible for
such costs and expenses pursuant to this Section 5.5 as the result of its
violation of the requirements of this Lease) shall be payable by Tenant upon
demand.
5.6    Environmental Conditions Upon Surrender. Without limiting the terms of
Section 17.1, Tenant will surrender the Premises to Landlord upon the expiration
or earlier termination of this Lease free of debris, waste or Hazardous
Materials placed on, about or near the Premises by Tenant or Tenant’s Agents,
and in a condition which complies with the terms of this Article 5, including,
without limitation, obtaining any closure permits or other governmental permits
or approvals related to the closure of any permits or approvals obtained by
Tenant for use of Hazardous Materials in or about the Premises that are required
under applicable Environmental Laws. If it is determined by Landlord that the
condition of all or any portion of the Premises is not in compliance with the
provisions of this Lease with respect to Hazardous Materials at the expiration
or earlier termination of this Lease, then at Landlord’s sole option, Landlord
may require Tenant to hold over possession of the Premises until Tenant can
surrender the Premises to Landlord in compliance with the provisions of this
Lease, including, without limitation, the conduct or performance of any closures
as required by any Environmental Laws. The burden of proof hereunder shall be
upon Tenant. Any such holdover by Tenant will be with Landlord’s consent, will
not be terminable by Tenant in any event or circumstance and will otherwise be
subject to the provisions of Section 15.2.

11





--------------------------------------------------------------------------------

            

5.7    Landlord’s Compliance. Except for Tenant’s express obligations under this
Article 5, Landlord shall comply with all Environmental Laws applicable to the
Premises or any portion thereof.
5.8    Indemnification; Survival. Tenant shall, to the fullest extent allowable
under the Laws, indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties and the Premises from and
against any Claims (including, without limitation, loss in value of the
Premises, the Building or the Land, liabilities and expenses (including
reasonable attorneys’ fees)) sustained by the Landlord Parties or the Premises
in any manner relating to or arising out of: (a) any Hazardous Materials placed
on or about the Premises by Tenant or Tenant’s Agents; (b) the presence of any
Hazardous Materials (excluding a Migratory Release) on or about the Premises as
a result of any release or discharge occurring during Tenant’s use or occupancy
of the Premises, except to the extent released, discharged or disposed of on,
in, at or under as a result of any act or omission of Landlord or Landlord’s
Agents; or (c) Tenant’s breach of any provision of this Article 5. Landlord
shall, to the fullest extent allowable under the Laws, indemnify, defend (with
counsel reasonable acceptable to Tenant) and hold harmless the Tenant Parties
from and against any Claims sustained by any of the Tenant Parties in any manner
relating to or arising out of: (i) any Hazardous Materials that existed at the
Premises as of October 31, 2013; (ii) any Hazardous Materials that are released,
discharged or disposed of on, in, at, under, or that emanate from, the Premises
as the result of any act or omission of Landlord or Landlord’s Agents; or (iii)
Landlord’s breach of any provision of this Article 5. The terms of this Section
5.8 shall survive the expiration or termination of this Lease.
ARTICLE 6
SERVICES
6.1    Utility Services. Except as otherwise provided in this Section 6.1,
Tenant shall contract, in its own name, for and pay when due all charges for the
cost of all Utilities billed or metered separately to the Premises and/or
Tenant, together with all taxes, assessments, charges and penalties added to or
included within such cost. Notwithstanding the foregoing, Landlord shall
contract in its own name for all electrical service to the Premises, and shall
manage the billing of the actual cost of electricity incurred by or on behalf of
Tenant in connection with its use and operation of the Premises (such actual
costs, without any mark-up or premium whatsoever, and without imposition of any
minimum usage charges, the “Electrical Costs”), subject to reimbursement by
Tenant for such Electrical Costs in accordance with the terms of this Section
6.1. Landlord will bill Tenant for the Electrical Costs and Tenant shall pay
Landlord for the same, as Additional Rent, within thirty (30) days after
Landlord’s delivery of a written invoice for the Electrical Costs. If permitted
by applicable Laws, Landlord may, at any time and from time to time during the
Term, either contract for service from different electrical utility companies
(“Alternate Service Providers”) than those providing electrical service on the
date hereof (“Utility Service Providers”) or continue to contract for electrical
service from the Utility Service Providers; provided, however, that Landlord
shall not contract with an Alternate Service Provider without Tenant’s consent,
which consent Tenant shall not unreasonably withhold. Any and all costs
associated with a change to any Alternate Service Provider shall be paid by
Landlord without reimbursement from Tenant. Tenant shall cooperate with
Landlord, the Utility Service Providers, and any Alternate Service Providers at
all times and, as reasonably necessary, shall allow Landlord, Utility Service
Providers, and any Alternate Service Providers reasonable access to all utility
lines, feeders, risers, wiring, and any other machinery and/or equipment within
the Premises as necessary to provide electrical service to the Premises. In
addition, Landlord shall provide the following services to the Premises during
the period commencing February 1, 2015 and ending May 31, 2015 (the “SVT
Period”), solely for the purpose of enabling Tenant to conduct system
verification testing of the ASF Furnaces, and specifically not to operate the
ASF Furnaces: compressed air, processed exhaust and house electrical
(collectively, the “SVT Systems”). Tenant shall pay Landlord the incremental
cost associated with operating the SVT Systems during the SVT Period (including
without limitation the cost charged by a duly licensed electrician mutually
agreed by Landlord and Tenant in writing, to support the system verification
testing) within 30 days after Landlord delivers an invoice and reasonable
supporting documentation. Landlord will provide Tenant with cost estimates for
operating each SVT System reasonably in advance of the SVT Period in order to
enable Tenant to evaluate the anticipated costs of operating each SVT System.
Tenant may elect to terminate

12





--------------------------------------------------------------------------------

            

service from any one or more SVT System at any time prior to or during the SVT
Period, in which case Landlord shall have no further obligation to provide such
SVT System. Tenant agrees to prioritize system verification test activities and
reasonably cooperate with Landlord to reduce operation and maintenance costs
associated with the on-going operation of the Premises. Subject to Tenant’s
obligations under Section 7.2, if Landlord is required to make any repair or
replacement to any SVT System that is necessary in order to continue to operate
such SVT System, then Landlord shall notify Tenant of the need for, and the
estimated cost of, such repair or replacement. If Landlord and Tenant are able
to agree upon a reasonable allocation of the cost of such repair or replacement,
then Tenant shall pay Landlord in advance for Tenant’s agreed-upon portion of
the repair or replacement cost and Landlord shall promptly perform such repair
or replacement (with Landlord paying the balance of the cost of the repair or
replacement) and promptly restore service from the applicable SVT System. If
Landlord and Tenant are unable to agree upon a reasonable allocation of the cost
of such repair or replacement, then Landlord shall have no obligation to perform
such repair or replacement and may cease providing service from the applicable
SVT System. Landlord shall have no liability for interruptions of failures of
the SVT Systems, except to the extent due to Landlord’s gross negligence or
willful misconduct. Tenant shall give Landlord at least 72 hours prior notice of
any system verification testing so that Landlord can assure the electrical
contractor is sufficiently staffed. Landlord may observe and monitor such
testing. Other than the SVT Systems during the SVT Period, Landlord shall not be
obligated to provide any of the following systems or services during the Term:
processed gas systems (helium and nitrogen), compressed air systems, processed
cooling water systems, processed exhaust and ventilation systems, coolant
reclaim system, thermal energy storage systems, electrical (other than general
building electrical for lighting), cooling tower/chilled water systems (except
for ambient air temperature HVAC), reverse osmosis/deionized water system, or
control systems (other than as needed by Landlord for mothballing). Landlord
shall not be liable for any loss, injury or damage to property caused by or
resulting from any variation, interruption, or failure of Utilities due to any
cause whatsoever, or from failure to make any repairs or perform any maintenance
of the Utilities, except to the extent caused by or arising out of: (a) the
negligence or willful misconduct of Landlord or any of Landlord’s Agents; (b)
Landlord’s failure to contract for electrical service for the Premises; or (c)
Landlord’s failure to reasonably manage the billing and other administrative
obligations associated with the Electrical Costs. No temporary interruption or
failure of Utilities incident to the making of repairs, alterations,
improvements, or due to accident, strike, or conditions or other events shall be
deemed an eviction of Tenant or, subject to the terms of Section 18.17, relieve
Tenant from any of its obligations hereunder. In no event shall Landlord be
liable to Tenant for any damage to the Premises or for any loss, damage or
injury to any property on or in the Premises occasioned by bursting, rupture,
leakage or overflow of any plumbing or other pipes (including, without
limitation, water, steam, and/or refrigerant lines), sprinklers, tanks, drains,
drinking fountains or washstands, or other similar cause in, above, upon or
about the Premises, except to the extent caused by or arising out of the
negligence or willful misconduct of Landlord or any of Landlord’s Agents. As
used in this Lease, the term “Utilities” means water, sewer use, sewer discharge
fees and permit costs and sewer connection fees, gas, heat, electricity, SVT
Systems, refuse pick-up, janitorial service, telephone and all materials and
services or other utilities. The terms of this Section 6.1 are subject to the
terms of Section 2.3 and Section 7.1 of this Lease. To the extent Landlord
consumes any Utilities in connection with the exercise of its rights under
Section 9.1 (including, without limitation, a reasonable and equitable
allocation of Utilities that are consumed in connection with the operation of
the Building’s HVAC systems and any other Building systems that serve the entire
Building during any periods when both Landlord and Tenant are in occupancy of
the Premises), then, for each such Utility, the party that is invoiced by the
applicable utility company shall initially calculated and allocate, reasonably
and in good faith, the actual cost of the Utility consumed by Landlord. The
party making such calculation and allocation shall provide reasonable
documentation to the other party setting forth the amount of the Utility
consumed by Landlord and the cost attributable thereto. Landlord and Tenant
shall make equitable adjustments of Utility costs to take into account
Landlord’s use, and each of Landlord and Tenant shall be responsible for the
cost of the Utilities that it consumes.
6.2    Access to Premises. Tenant, its employees, contractors, agents and
invitees shall have access to the Premises 24 hours per day, seven days per
week, 365 days per year.

13





--------------------------------------------------------------------------------

            

6.3    Security Services. Tenant acknowledges and agrees that, while Landlord
may engage security personnel to patrol the Premises, Landlord is not providing
any security services with respect to the Premises and that Landlord shall not
be liable to Tenant for, and Tenant waives any claim against Landlord with
respect to, any loss by theft or any other damage suffered or incurred by Tenant
in connection with any unauthorized entry into the Premises or any other breach
of security with respect to the Premises. Tenant hereby agrees to the exercise
by Landlord and Landlord’s Agents, within their sole discretion, of such
security measures as, but not limited to, the evacuation of the Premises for
cause, suspected cause or for drill purposes, the denial of any access to the
Premises and other similarly related actions that it deems necessary to prevent
any threat of property damage or bodily injury. If Landlord and Tenant retain
the same security firm to perform separate scopes of work, the security staff
paid by Landlord shall take direction from the security staff paid by Tenant,
but both Landlord and Tenant shall have total access to all information on
security activity and all reports shall be shared with both Landlord and Tenant.
Recommendations by Tenant’s security staff shall be shared with Landlord and
implemented so long as Landlord reasonably approves.
ARTICLE 7
MAINTENANCE AND REPAIR
7.1    Landlord’s Obligations. Landlord and Tenant shall reasonably cooperate
with each other to ensure that during the Term, the Premises are continuously
supplied with all Utilities and services from Building Systems that are
reasonably required for Tenant’s use and occupancy of the Premises, and Landlord
shall supply the same at its sole cost and expense (and not as a cost or expense
that may be charged, directly or indirectly, to Tenant). Landlord, at its sole
cost and expense (and not as a cost or expense that may be charged, directly or
indirectly, to Tenant), shall (a) perform any mothballing functions it believes
to be appropriate in connection with the Building Systems and other Building
components, but only if such activities do not unreasonably interfere with
Tenant’s use and occupancy of the Premises, and (b) make all repairs and
replacements necessary to keep the Structural Elements, Roof Solar Array, Solar
Basin and Fuel Cell (if any) in good condition and repair; provided that,
Landlord shall not be responsible for any repairs to, or replacements of, the
Structural Elements necessary as a result of damage to the Structural Elements,
in excess of reasonable wear and tear, caused by Tenant’s use of the Premises,
whether for the Permitted Use or otherwise. The term “Structural Elements” means
the structural foundation, roof and load-bearing walls of the Building and
comparable structural elements of the service areas and loading docks located in
the Exterior Areas. Except for Landlord’s obligations under this Lease with
respect to Landlord Work and Landlord’s obligations under this Section 7.1,
Landlord is not required to furnish any services or facilities, or to make any
repairs or Alterations, in, about or to the Premises other than with respect to
the Structural Elements. Tenant acknowledges that Landlord is not required to
maintain, repair or rebuild all or any part of the Premises or make repairs at
the expense of Landlord pursuant to any Laws at any time in effect, except as
expressly provided in this Lease.
7.2    Tenant’s Obligations. Notwithstanding any provision of this Lease, Tenant
shall have no obligation to (a) make any repair, replacement, or improvement to
the Premises, (b) perform any maintenance at or with respect to the Premises, or
(c) perform any decommissioning or “mothballing” of any portion of the Premises
or any Building System, except that Tenant shall: (i) repair any damage that any
Tenant Party causes to the Premises, except for any loss or damage waived under
Section 10.3 of this Lease, and (ii) Tenant shall comply with the terms of
Article 5 of this Lease. Notwithstanding Section 17.1, but subject to Section
10.3, if the need for any expenditure by Landlord for repair, replacement or
maintenance at the Premises is attributable to Tenant’s negligence, then Tenant
shall reimburse Landlord for the cost of such necessary repair or replacement.
7.3    Alterations Required by Laws. Landlord shall be responsible for any
changes or modifications to the Structural Elements that may be required by
applicable Laws.

14





--------------------------------------------------------------------------------

            

ARTICLE 8
CHANGES AND ALTERATIONS
8.1    Landlord Consent Requirements. From and after the Effective Date, Tenant
shall not make any: (a) Structural Alteration without the prior written consent
of Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; or (b) System Alteration without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. Ownership of the
Mesa Equipment and related equipment is subject to the Amended Settlement
Agreement and at the expiration or earlier termination of this Lease, unless
otherwise agreed in writing by Landlord, Tenant shall either remove all Mesa
Equipment and related equipment owned by one or more GTAT Parties from the
Premises or move only the ASF Furnaces to the Storage Space.
8.2    Installation of Tenant Alterations. Any Alteration to the Premises
approved by Landlord (under Section 8.1) and made by Tenant shall be at Tenant’s
sole cost and expense, in compliance with all applicable Laws and all reasonable
requirements of any insurer providing coverage for the Premises or any part
thereof. Tenant shall obtain, in advance, and furnish to Landlord any necessary
permits for such Alterations, together with proof of Tenant’s (or its
contractor’s) builder’s “all risk” insurance in an amount at least equal to the
replacement value of the Alterations and liability insurance as required in the
attached Exhibit F-1, Tenant will diligently and continuously pursue the
Alterations to completion. Landlord may monitor construction of the Alterations
and Tenant shall reimburse Landlord for its reasonable costs (including, without
limitation, the reasonable costs of any construction manager retained by
Landlord) in reviewing plans and documents and in monitoring construction.
8.3    Ownership. Subject to Section 8.8 and the Amended Settlement Agreement,
all Alterations Tenant makes or installs (excluding installation of any of
Tenant’s Property) shall become the property of Landlord and a part of the
Premises at the expiration or earlier termination of the Term, and Tenant shall
surrender the Alterations to Landlord upon expiration or earlier termination of
this Lease.  
8.4    Liens. Tenant shall be responsible for all costs and charges for any work
done by or for Tenant on or about the Premises or in connection with Tenant’s
occupancy thereof, and shall keep the Premises free from any mechanics’,
materialmen’s, designers’ or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any Person
claiming by, through or under Tenant (“Liens”). If any such Lien is filed or
recorded against Landlord’s interest in the Premises and Tenant, within thirty
(30) days after receipt of written notice of such filing or recording, does not
release the same of record or provide a bond or other surety satisfactory to
Landlord protecting Landlord and the Premises against such Lien, Landlord may,
without waiving its rights and remedies based upon such breach by Tenant and
without releasing Tenant from any obligation under this Lease, upon notice to
Tenant, cause such Lien to be released by any means Landlord deems proper,
including, but not limited to, paying the claim giving rise to the Lien or
posting security to cause the discharge of the Lien. Tenant shall reimburse
Landlord, as Additional Rent, for all amounts Landlord pays (including, without
limitation, reasonable attorneys’ fees and costs).
8.5    Indemnification. Tenant shall, to the fullest extent allowable under the
Laws, indemnify, defend (with counsel reasonably acceptable to Landlord) and
hold harmless the Landlord Parties and the Premises from and against any Liens
or Claims in any manner relating to or arising out of any Alterations or any
other work performed, materials furnished or obligations in connection with the
same incurred by or for Tenant or any Person claiming by, through or under
Tenant.
8.6    Documentation. Upon completion of any Structural Alterations, at
Landlord’s request, Tenant shall promptly provide Landlord with: (a) an
architect’s certificate certifying the Structural Alterations have been
completed in conformity with the plans and specifications; (b) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy under applicable Laws); (c) a complete set of
as-built plans and specifications; and (d) any other documents or information
reasonably requested by Landlord.

15





--------------------------------------------------------------------------------

            

8.7    Cooperation. Landlord shall cooperate with Tenant in the application for
any permit or authorization required by Laws provided there shall be no cost,
liability, obligation or expense to Landlord.
8.8    Tenant’s Property. The terms of this Section 8.8 are and shall remain
subject to the Amended Settlement Agreement and the order of the Bankruptcy
Court approving the Amended Settlement Agreement. Notwithstanding any provision
of this Lease to the contrary but subject to the Amended Settlement Agreement,
all of the Tenant’s Property shall remain the property of the applicable member
of the Tenant Group. Subject to the Amended Settlement Agreement (and the
removal procedures set forth in the Order Under Bankruptcy Code Sections 105(a),
327(a), 328(a), 330(a) and 363 and Bankruptcy Rules 2002, 2014, 2016, and
6004(h) for Entry of Order (I) Approving Procedures to Sell, Lease, or Otherwise
Dispose of Excess Assets, (II) Authorizing Retention of Brokers and Other Sales
Agents, and (III) Waiving Requirements of Local Bankruptcy Rule 2016-1, ECF No.
811), each member of the Tenant Group shall have the right, at any time and from
time to time during the Term, to maintain, repair, replace, remove, and finance
any and all of its Tenant’s Property. At the expiration of the Term or earlier
termination of this Lease, Tenant shall (or shall cause each member of the
Tenant Group to) remove all of the Tenant’s Property from the Premises unless
either: (a) Tenant is permitted to leave such Tenant’s Property at the Premises
pursuant to the terms of Section 17.1; or (b) Landlord gives Tenant a written
waiver for same. At any time that a member of the Tenant Group removes any of
its Tenant’s Property, Tenant shall (or shall cause such member of the Tenant
Group to) promptly repair the Premises as a result of any damage to, or
destruction of, the Premises caused by such removal. Tenant will indemnify
Landlord and Landlord’s Parties against, and hold Landlord and the Landlord
Parties harmless from, any claims, loss, injury, liability, or damages
(including reasonable attorneys' fees) incurred by such party as a result of any
member of the Tenant Group entering the Premises to remove any of Tenant’s
Property from the Premises. Subject to the Amended Settlement Agreement, Tenant
(or any other applicable GTAT Party) shall have the right to grant a lien on and
a security interest in all of Tenant’s Property and any other assets and
personal property of Tenant located at the Premises in favor of any creditor of
Tenant (each a “Secured Party”) and such Secured Party shall be permitted to
foreclose upon such interest, all without Landlord’s consent. Subject to the
Amended Settlement Agreement, Landlord waives any and all security interests,
liens, claims or other similar rights (including rights of levy or distraint for
rent on or in Tenant’s assets or personal property) with respect to Tenant’s
Property and any other assets or personal property of Tenant located at the
Premises. Subject to the Amended Settlement Agreement, upon the request of
Tenant, Landlord shall execute an agreement: (i) confirming Landlord’s consent
to the Secured Party’s lien or security interest and Landlord’s waiver as
described above; and (ii) providing the Secured Party with the right to access
any and all collateral located at the Premises, which agreement shall be in form
and substance reasonably satisfactory to Landlord and such Secured Party.
ARTICLE 9
RIGHTS RESERVED
9.1    Landlord’s Entry. Subject to the terms of Section 9.6, Landlord, its
affiliates and their respective designees shall have full and unrestricted
access to the Premises at all times, with no prior notice to or consent from
Tenant; provided that Tenant, at its cost, may observe Landlord's actions on the
Premises. Tenant will supply Landlord, its affiliates and their respective
designees with access cards and make other arrangements in order to provide this
access. No such entry shall be construed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises. Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure in the
case of any such emergency. Landlord, its affiliates and their respective
designees shall have unrestricted access to, and use of, an existing office in
the Premises that Landlord’s employees and Ch2m Hill used prior to the Effective
Date or are using as of the Effective Date.
9.2    Assignment of Warranties, Guaranties, Permits, Contracts and Documents.
Landlord shall use commercially reasonable efforts to ensure that all
guarantees, warranties and the like that relate to any of the Landlord Work are
assignable to Tenant. At the end of the Term, Tenant shall assign (or cause the
applicable member of the Tenant Group to assign) to Landlord in writing pursuant
to a mutually agreeable

16





--------------------------------------------------------------------------------

            

assignment and assumption agreement to the full extent assignable:
(a) warranties and guarantees relating to the Building and Improvements which
are then in effect, and relating to the Mesa Equipment to the extent the Mesa
Equipment has or will become the property of Landlord pursuant to the Amended
Settlement Agreement; (b) licenses and governmental approvals and permits
relating to the Premises and the Building that are held by Tenant; (c) as-built
plans, specifications, drawings and architectural and engineering studies
relating to the Building; and (d) if requested by Landlord, operations, supply,
maintenance, repair, service and other contracts relating to maintenance and
operation of the Premises and the Building, but only if and to the extent Tenant
and its affiliates are released from all obligations and liabilities with
respect to such contracts that first arise after the effective date of such
assignment.
9.3    Right to Cure. In addition to the rights set forth in Section 15.7, if
either Landlord or Tenant defaults, beyond any applicable notice and cure
period, in the performance of any obligation under Article 7 of this Lease and
such default may have a material adverse impact on the operation of the Premises
for the Permitted Use or the value of the Premises, then the other party may,
but is not obligated to, perform any such obligation on the defaulting party’s
part without waiving any rights based upon such default and without releasing
the defaulting party from any obligations hereunder. The defaulting party shall
pay to the curing party, within fifteen (15) Business Days after delivery by the
curing party to the defaulting party of statements therefor, sums equal to
expenditures reasonably made and obligations reasonably incurred by the curing
party in connection with the remedying of the defaulting party’s defaults, and
such amount due shall bear interest at the Default Rate until paid in full. Such
obligations survive the termination or expiration of this Lease.
9.4    Power Source Area. Subject to the terms of Section 9.6, Landlord may
elect, in Landlord’s sole and absolute discretion to install a fuel-cell system
on the Premises to provide electrical service to the Premises (the “Fuel Cell”);
provided that: (a) the size and location of the Fuel Cell shall be designed in
consultation with Tenant to minimize interference to Tenant and Tenant’s use of
the Premises for the Permitted Use; (b) Landlord shall bear all costs and
expenses of the Fuel Cell (except for costs or expense resulting or relating to
Tenant’s negligence or willful misconduct); and (c) Landlord shall install and
maintain the Fuel Cell in compliance with all applicable Laws.
9.5    Intentionally Omitted.
9.6    Indemnification. In addition to Landlord’s other indemnification
obligations in this Lease, Landlord shall, to the fullest extent allowable under
the Laws, indemnify, defend (with counsel reasonably acceptable to Tenant) and
hold harmless the Tenant Parties from and against all Claims in any manner
relating to or arising out of: (a) any accident, injury, occurrence or damage
in, about or on the Premises in any way related to the Roof Solar Array, the
Solar Basin, or the Fuel Cell or the operation thereof (except to the extent
such Claims arise from or in connection with any negligence or willful
misconduct of Tenant or Tenant’s Agents); or (b) any personal injury or property
damage caused in or about the Premises by Landlord or Landlord’s Agents gross
negligence or willful misconduct in its exercise of any right under this Lease
to enter the Premises.
9.7    Excluded Infrastructure. Notwithstanding any other provision of this
Lease, but subject to Tenant’s agreements under Section 11.1.2 with respect to
the negligence or willful misconduct of Tenant or Tenant’s Agents, Tenant shall
have no obligation to: (a) repair, maintain, replace, alter or improve any or
all of the Excluded Infrastructure; (b) obtain permits, licenses or other
approvals from Governmental Authorities with respect to any or all of the
Excluded Infrastructure or the operation thereof; or (c) to otherwise comply
with Laws (including, without limitation, Environmental Laws) applicable to any
or all of the Excluded Infrastructure or the operation thereof, or to conditions
that may arise in connection therewith. To the extent any Excluded
Infrastructure has not been installed at the Premises as of the Effective Date,
then the size and location of such Excluded Infrastructure shall be designed in
consultation with Tenant to minimize interference to Tenant and Tenant’s use of
the Premises for the Permitted Use.

17





--------------------------------------------------------------------------------

            



ARTICLE 10
INSURANCE
10.1    Tenant's Insurance Obligations. Tenant shall, at Tenant’s sole cost and
expense, at all times during the Term, maintain the insurance described in the
attached Exhibit F-1.
10.1.1    Evidence of Insurance. Upon the Effective Date, and upon renewal or
replacement of coverage, Tenant shall deliver to Landlord certificates of
insurance and any additional documentation reasonably requested by Landlord
(including, without limitation, policy endorsements) to assure compliance with
this Section 10.1. If any of the insurance policies required by this Section
10.1 are cancelled prior to the stated expiration date, Tenant shall promptly
replace such coverage so that no lapse in insurance occurs.
10.1.2    Copies and Additional Information. Tenant shall provide to Landlord
upon request certified copies of all policies and endorsements. If Tenant’s
insurance carrier will not provide certified copies, each copy of a policy shall
include a copy of all endorsements and shall be accompanied by a letter from
Tenant’s insurance broker or Tenant’s authorized agent stating that Tenant’s
insurance carrier will not provide certified copies of insurance policies and
endorsements and that the enclosed copy of the policy and endorsements is a
true, correct and complete copy of the respective insurance policy and all
endorsements to the best of the broker’s or authorized agent’s knowledge. In
addition, Tenant agrees to reasonably cooperate with Landlord in obtaining any
and all information demonstrating Tenant is in compliance with the insurance
requirements of this Section 10.1.
10.1.3    Claims Reporting. In the event that Tenant reports any claims to its
insurers issuing the coverage required under this Lease, Tenant shall advise
Landlord of the same. Tenant shall diligently pursue coverage of claims under
all such insurance policies and keep Landlord advised of any claim denials,
whether partial denials or full denials, and the basis for the same.
10.1.4    Modification of Insurance Requirements. From time to time during the
Term, but not more often than once in any five (5) year period, Landlord may
require that the types of insurance specified herein be modified as to the
insurance amounts and/or coverages provided, but only to the extent then
reasonable and customary for tenants of similar properties with similar uses.
10.1.5    Tenant's Failure to Insure. Notwithstanding any contrary language in
this Lease and any notice and cure rights this Lease provides Tenant, if Tenant
fails to provide Landlord with evidence of insurance as required under Section
10.1.1, and provided that such failure continues for at least ten (10) Business
Days following written notice thereof to Tenant from Landlord, Landlord may
assume that Tenant is not maintaining the insurance required under Section 10.1.
In such event, and without further notice or demand to Tenant, Landlord may, but
is not obligated to, obtain such insurance for Landlord's benefit. Landlord’s
exercise of this right shall not cure Tenant’s breach or waive any right the
Landlord has with respect to Tenant’s default. Upon demand, Tenant shall pay to
Landlord, as Additional Rent, all reasonable costs and expenses Landlord incurs
in obtaining such insurance, and such amount due shall bear interest at the
Default Rate until paid in full.
10.2    Landlord's Insurance Obligations. Landlord shall, at Landlord’s sole
cost and expense, at all times during the Term maintain the insurance described
in the attached Exhibit F-2. Landlord in its sole discretion may elect to
self-insure any or all coverage set for in Exhibit F-2.
10.3    Waiver of Subrogation Under Property Insurance Policies. Notwithstanding
any other provision of this Lease, but subject to the terms of Section 10.4 and
as long as the insurance is not invalidated thereby, Landlord and Tenant hereby
waive, and shall cause their respective property insurers to waive, release and
discharge the other party, its employees, and agents and their insurers for any
loss or damage

18





--------------------------------------------------------------------------------

            

with respect to the Premises, or any contents thereof (including the Mesa
Equipment and other Tenant’s Property), which loss or damage is covered by the
property insurance required by this Lease (whether or not the property insurance
is actually maintained by the party suffering the loss or damage and regardless
of whether or not the loss or damage falls within a deductible or other
self-insured mechanism), and Landlord and Tenant, respectively, will look only
to its insurance coverage (regardless of whether Landlord or Tenant maintains
any such coverage) in the event of any such Claim.
10.4    Certain Conduct Resulting in Insurance Costs. If the recklessness or
willful misconduct of either Landlord or Tenant (which shall apply only to the
extent that conduct of any person or entity may be imputed, as a matter of law,
to such party) causes property damage to the other party and such damage is
covered by insurance maintained or which is required to be maintained under this
Lease, then the party causing such damage shall be responsible for paying the
following amounts: (a) the deductible attributable to such insured event, not to
exceed $2,000,000 per event of loss (and, if the loss is not insured, then an
amount not to exceed $2,000,000 per event of loss); and (b) any increase in the
property insurance premiums for or allocable to the Premises or the Tenant’s
Property maintained within the Premises following the insured event for the
balance of the Term.
ARTICLE 11
RELEASE AND INDEMNIFICATION
11.1    Release and Indemnification.
11.1.1    Waiver of Liability/Assumption of Risk. Tenant agrees that its use and
occupancy of the Premises is at its own risk and, to the full extent permitted
by Law, hereby releases Landlord and the Landlord Parties from all claims for
any damage or injury except to the extent of any Excluded Liability. To the
fullest extent allowed by law except to the extent of any Excluded Liability,
Landlord shall not be responsible or liable for any property damage, bodily
injury or injury to the business (or loss of income therefrom), goods, wares,
merchandise or other property of Tenant in or about the Premises, whether such
damage or injury is caused by or results from: (a) fire, steam, electricity,
water, gas or rain; (b) the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air conditioning or lighting
fixtures or any other cause; (c) conditions arising in or about the Premises or
from other sources or places; or (d) any act or omission of any other party.
Landlord shall not be liable for any such damage or injury, even though the
cause of, or the means of repairing, such damage or injury are not accessible to
Tenant. Tenant agrees that any employee or agent to whom the Premises or any
part thereof shall be entrusted by or on behalf of Tenant shall be acting as
Tenant’s agent with respect to the Premises or any part thereof, and neither
Landlord nor any other Landlord Party shall be liable for any loss of or damage
to the Premises or any part thereof. The term “Excluded Liability” means
Landlord’s liability under this Lease to the extent resulting from or relating
to: (i) the negligence or willful misconduct of Landlord or Landlord’s Agents;
and (ii) Landlord’s breach of this Lease (including Landlord’s failure to
perform Landlord’s obligations hereunder).
11.1.2    Indemnification by Tenant. In addition to Tenant’s other
indemnification obligations in this Lease (including without limitation in
Sections 4.5, 4.8, 5.8, 8.5, 8.8, 15.4 and 18.10), but subject to Landlord’s
agreements in Section 11.1.3, Tenant shall, to the fullest extent allowable
under the Laws, indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold harmless the Landlord Parties from and against all Claims in
any manner relating to or arising out of: (a) any negligence or willful
misconduct of Tenant or Tenant’s Agents; (b) any accident, injury, occurrence or
damage in, about or on the Premises; or (c) any use or occupancy of the Premises
or any part thereof by the Tenant Parties. In the event that Landlord or
Landlord’s Agents caused or contributed to cause the Claims for which indemnity
is sought under this Section 11.1.2, the damages and expenses (including,
without limitation, reasonable attorneys’ fees) shall be allocated, or
reallocated, as the case may be, between the indemnified and the indemnifying
party, in such proportion as appropriately reflects the relative fault of the
two parties, and the liability of the indemnifying party shall be
proportionately reduced. The indemnity provisions of this Section shall survive
termination or expiration of this Lease.

19





--------------------------------------------------------------------------------

            

11.1.3    Indemnification by Landlord. Subject to Tenant’s waivers, releases and
agreements in this Article 11 and elsewhere in this Lease, and subject to
Tenant’s agreements in Section 11.1.2 and the qualifications with reference to
the use of the term “negligence” set forth below, in addition to Landlord’s
other indemnification obligations in this Lease (including without limitation in
Sections 4.5, 5.8, 9.6 and 18.10) Landlord shall, to the fullest extent
allowable under the Laws, indemnify, defend and hold harmless Tenant from and
against all Claims brought against Tenant by third parties to the extent caused
by or resulting from the negligence or willful misconduct of Landlord or any of
Landlord’s Agents. For purposes of this indemnification obligation, the term
“negligence” shall not include Landlord’s failure to act in respect of matters
which are or were the obligation of Tenant under this Lease, including, without
limitation, Claims caused by, incurred or resulting from Tenant’s operations or
by Tenant’s use and occupancy of the Premises, whether relating to its original
design or construction, latent defects, alteration, maintenance, or use by
Tenant or any person thereon, including, without limitation, supervision or
otherwise, or from any breach of, default under, or failure to perform any term
or provision of this Lease by Tenant or Tenant’s Agents. In the event that
Tenant or Tenant’s Agents caused or contributed to cause the Claims for which
indemnity is sought under this Section 11.1.3, the damages and expenses
(including, without limitation, reasonable attorneys’ fees) shall be allocated,
or reallocated, as the case may be, between the indemnified and the indemnifying
party, in such proportion as appropriately reflects the relative fault of the
two parties, and the liability of the indemnifying party shall be
proportionately reduced. The indemnity provisions in this Section shall survive
termination or expiration of this Lease.
11.1.4    Claim Procedure. The indemnification obligations of Landlord and
Tenant under this Lease are conditioned on the indemnified party promptly
notifying the indemnifying party in writing after any of the indemnified parties
receives notice of a claim or loss for which indemnification is or may be sought
under this Lease.  Failure to provide such notice will relieve the indemnifying
party of its indemnity obligations only to the extent that such failure actually
prejudices the indemnifying party.  The indemnifying party will have the right
to control, in a manner not adverse to the indemnified parties, the defense and
settlement of any claims.  The indemnified parties may employ counsel, at their
own expense, with respect to any such claim (provided that if counsel is
employed due to a conflict of interest or because the indemnifying party does
not assume control of the defense, the indemnifying party will bear such
expense).  The indemnifying party will not admit liability or enter into any
settlement of a claim that adversely affects the indemnified parties’ rights or
interests without the indemnified parties’ prior written approval, which shall
not be unreasonably withheld or delayed.

ARTICLE 12
DAMAGE OR DESTRUCTION
12.1    Notification. Tenant shall give Landlord written notice promptly after
any damage or destruction to the Premises from a fire or other casualty which
damage or destruction could have a material adverse impact on operation of the
Premises for the Permitted Use or the value of the Premises. Tenant’s notice
shall provide a general description of the nature and extent of the damage or
destruction, and shall include copies of any documents or notices received in
connection with the same. Thereafter, Tenant shall promptly send Landlord copies
of all notices, correspondence and pleadings relating to any such casualty.
12.2    Restoration. Unless this Lease is terminated by Landlord or Tenant
pursuant to Section 12.3, if the Premises is damaged or destroyed by any fire or
other casualty, then: (a) Landlord shall, at its sole expense, as promptly as
practicable after such fire or other casualty, repair, reconstruct or replace
the Premises (other than Tenant’s Alterations) and the Electrical Substation (or
Landlord shall cause the applicable utility to repair, reconstruct or replace
the Electrical Substation) to as nearly as possible the same condition in which
they existed prior to such damage or destruction, and (b) Tenant shall, at its
sole expense, as promptly as practicable after Landlord has completed its
restoration work, repair, reconstruct or replace such portion of Tenant’s
Alterations that were not constructed by Landlord to as nearly as possible the
same

20





--------------------------------------------------------------------------------

            

condition in which they existed prior to such damage or destruction. The work to
be performed by Landlord and Tenant pursuant to this Section 12.2 is referred to
herein as the “Restoration Work.”
12.3    Termination.
12.3.1    If the Premises is damaged or destroyed by fire or other casualty, an
independent architect or engineer shall, at Landlord’s sole cost and expense,
reasonably estimate the period of time required for Landlord and Tenant to
perform the Restoration Work. Such architect or engineer shall provide a
detailed written statement of such estimate to Landlord and Tenant within thirty
(30) days after the date of such destruction or damage (“Landlord’s Restoration
Estimate”). If such architect or engineer determines that the Restoration Work
cannot reasonably be expected to be completed by November 30, 2015, then
Landlord or Tenant may terminate this Lease by giving written notice to the
other party within thirty (30) days after such determination by Landlord’s
architect or engineer.
12.3.2    If the Premises is destroyed or damaged by fire or other cause that is
not insurable under a fire, extended coverage and so-called “all-risk” insurance
policy with coverage against vandalism and malicious conduct, and such
destruction or damage renders at least twenty-five percent (25%) of the Premises
untenantable, then Landlord may terminate this Lease by giving written notice to
Tenant within thirty (30) days after the date of such fire or other casualty.
12.3.3    If all or any portion of the Premises is damaged by fire or other
casualty, and neither Landlord nor Tenant elects to terminate this Lease
pursuant to the foregoing provisions of this Section 12.3, and Landlord shall
fail to substantially complete the portion of the Restoration Work for which it
is responsible within the period estimated in Landlord’s Restoration Estimate,
subject to a Force Majeure Event and Tenant Delays, then Tenant may deliver
written notice to Landlord (the “Casualty Termination Notice”) of Tenant’s
intent to terminate the Lease, provided that, Tenant shall deliver to Landlord
such Casualty Termination Notice within thirty (30) days after the expiration of
the period set forth in Landlord’s Restoration Estimate. Tenant’s termination of
this Lease pursuant to this Section 12.3.3 shall be effective sixty (60) days
after Landlord’s receipt of the Casualty Termination Notice; provided, however
if Tenant fails to deliver the Casualty Termination Notice within the required
30-day period, or if Tenant timely delivers to Landlord the Casualty Termination
Notice and Landlord substantially completes the portion of the Restoration Work
for which it is responsible prior to the expiration of the 60-day notice period,
subject to a Force Majeure Event and Tenant Delays, then the Lease shall
continue in existence and any Casualty Termination Notice so delivered shall be
deemed null and void. If Landlord fails to substantially complete the portion of
the Restoration Work for which it is responsible within sixty (60) days after
Landlord receives the Casualty Termination Notice, then this Lease shall
terminate on the sixty-first (61st) day after Landlord’s receipt of the Casualty
Termination Notice.
12.4    Rent Abatement. In the event of repair and restoration as herein
provided, the monthly installments of Base Rent shall be abated proportionately
corresponding to the time during which, and to the portion of the floor area of
the Premises of which, Tenant is deprived on account of such repair or
restoration, as reasonably determined by Landlord; provided that, Tenant shall
not be entitled to such abatement to the extent that such damage or destruction
resulted from the acts or inaction of Tenant or Tenant’s Agents. Except as
expressly provided in the immediately preceding sentence with respect to
abatement of Base Rent, Tenant shall have no claim against Landlord for, and
hereby releases Landlord and Landlord’s Agents from responsibility for and
waives its entire claim of recovery for any cost, loss or expense suffered or
incurred by Tenant as a result of any damage to or destruction of the Premises
or the Building or the repair or restoration thereof, including, without
limitation, any cost, loss or expense resulting from any loss of use of the
whole or any part of the Premises and/or any inconvenience or annoyance
occasioned by such damage, repair or restoration. To the extent permitted by the
Laws, Tenant waives the benefits of any Law that provides Tenant any abatement
or termination rights by virtue of a casualty not specifically described in this
Section 12.4. Subject to the Amended Settlement Agreement, neither Landlord nor
any mortgagee shall have any right to, or interest in, any proceeds of insurance
relating to Tenant’s Property.

21





--------------------------------------------------------------------------------

            



ARTICLE 13
EMINENT DOMAIN
13.1    If twenty-five percent (25%) or more of either the Premises or the
Building is taken for any public or quasi-public purpose by any Governmental
Authority, by exercise of the right of appropriation, inverse condemnation,
condemnation or eminent domain, or sold to prevent such taking (each such event
being referred to as a “Condemnation”), Landlord may, at its option, terminate
this Lease as of the date title vests in the condemning party. If twenty‑five
percent (25%) or more of the Premises is taken and if the Premises remaining
after such Condemnation and any repairs by Landlord would be untenantable for
the conduct of Tenant’s business operations, Tenant shall have the right to
terminate this Lease as of the date title vests in the condemning party. If
either party elects to terminate this Lease as provided herein, such election
shall be made by written notice to the other party given within thirty (30) days
after the nature and extent of such Condemnation have been finally determined.
If neither Landlord nor Tenant elects to terminate this Lease to the extent
permitted above, Landlord shall promptly proceed to restore the Premises (other
than Tenant’s Alterations), to the extent of any Condemnation award received by
Landlord, to substantially the same condition as existed prior to such
Condemnation, allowing for the reasonable effects of such Condemnation. A
proportionate abatement shall be made to the Base Rent corresponding to the time
during which, and to the portion of the floor area of the Premises (adjusted for
any increase thereto resulting from any reconstruction) of which, Tenant is
deprived on account of such Condemnation and restoration, as reasonably
determined by Landlord. Except as expressly provided in the immediately
preceding sentence with respect to abatement of Base Rent and as provided below
in Section 13.2, Tenant shall have no claim against Landlord for, and hereby
releases Landlord and Landlord’s Agents from responsibility for and waives its
entire claim of recovery for any cost, loss or expense suffered or incurred by
Tenant as a result of any Condemnation or the repair or restoration of the
Premises following such Condemnation, including, without limitation, any cost,
loss or expense resulting from any loss of use of the whole or any part of the
Premises and/or any inconvenience or annoyance occasioned by such Condemnation,
repair or restoration.
13.2    Tenant shall have the right to participate with Landlord and to be a
party in any condemnation proceeding. Landlord and Tenant shall cooperate to
maximize the total award made by the Condemnation authority. Landlord shall be
entitled to any and all compensation, damages, income, rent, awards, or any
interest therein whatsoever which may be paid or made in connection with any
Condemnation, and Tenant shall have no claim against Landlord for the value of
any unexpired term of this Lease or otherwise; provided that, Tenant shall be
entitled to receive any award separately allocated by the condemning authority
to Tenant for either or both of: (a) Tenant’s relocation expenses; and (b) the
value of Tenant’s Property (specifically excluding fixtures, Alterations and
other components of the Premises which under this Lease or by law are or at the
expiration of the Term will become the property of Landlord), provided that such
award does not reduce any award otherwise allocable or payable to Landlord.
13.3    The provisions of this Article 13 are Tenant’s sole and exclusive rights
and remedies in the event of a Condemnation. To the extent permitted by the
Laws, Tenant waives the benefits of any Law that provides Tenant any abatement
or termination rights or any right to receive any payment or award (by virtue of
a Condemnation) not specifically described in this Article 13.
ARTICLE 14
TRANSFERS
14.1    Restriction on Transfers. Except as provided below, this Lease and the
rights and obligations of Tenant under this Lease are personal to GTAT
Corporation, a Delaware corporation (“GTAT”), and GTAT may not Transfer this
Lease or any right or obligation under this Lease, without the prior written
consent of Landlord which may be granted or withheld in Landlord’s sole and
absolute discretion. No Transfer shall release Tenant from any liability or
obligation under this Lease and Tenant shall remain liable to Landlord

22





--------------------------------------------------------------------------------

            

after such a Transfer as a principal and not as a surety. Any purported or
attempted Transfer, in whole or in part, without Landlord’s consent will be null
and void and will constitute an Event of Default.  Tenant may not allow a change
of control of Tenant without Landlord’s prior written consent, which consent, in
each instance, will be in Landlord’s sole and absolute discretion. For purposes
of this provision "change of control of Tenant" shall not include a change in
ownership that occurs solely through the distribution provisions of a confirmed
plan of reorganization to creditors of Tenant or its affiliates pursuant to
chapter 11 of title 11 of the United States Code, unless such confirmed plan
results in any one entity or “group” (as defined in section 13(d) of the
Exchange Act) of entities working together, which (a) entity is a competitor of
Apple Inc. (“Apple”) acting in the consumer electronics business, or (b) group
of entities working together includes one or more entities that are competitors
of Apple acting in the consumer electronics business (which competitor entities
hold in the aggregate, through share ownership or contractual arrangements or
otherwise, more than 50% of the total voting power in such group), that results
in each case of (a) or (b) in such entity or group obtaining control of Tenant.
For purposes of this clause “control” means the entity or group possesses,
directly or indirectly, the power to direct or cause the direction of the
management policies of Tenant, whether through ownership of voting securities,
an interest in registered capital, by contract or otherwise.
14.2    Costs. Tenant shall pay to Landlord, as Additional Rent, all reasonable
costs and expenses Landlord incurs in connection with any Transfer, including,
without limitation, reasonable attorneys’ fees and costs, regardless of whether
Landlord consents to the Transfer.
14.3    Permitted Subleases. Provided Tenant shall provide Landlord prior
written notice, and verification of Tenant’s relationship to the Permitted
Sublessee, Tenant may assign this Lease or sublease all or any portion of the
Premises to any Person that is 100% owned and controlled by GTAT (“Permitted
Sublessee”), but any such assignment or sublease shall not release GTAT from any
of its obligations or liabilities under this Lease.
ARTICLE 15
DEFAULTS; REMEDIES
15.1    Events of Default. The occurrence of any of the following constitutes an
“Event of Default” by Tenant under this Lease:
15.1.1    Failure to Pay Rent. Tenant fails to pay Base Rent or any Additional
Rent as and when due and such failure continues for five (5) Business Days after
Landlord delivers written notice thereof to Tenant except that Tenant shall not
be entitled to notice more than twice in any consecutive twelve (12) month
period and the failure to timely pay Base Rent or any other Additional Rent when
due on the third and any subsequent instance of late payment in a consecutive
twelve (12) month period shall be an immediate default.
15.1.2    Failure to Observe or Perform. Tenant fails to observe or otherwise
breaches or fails to perform any of the other provisions of this Lease to be
observed or performed by Tenant under this Lease and such failure continues for
a period of thirty (30) days after Landlord delivers written notice to Tenant of
Tenant’s breach or failure; provided that if Tenant cannot reasonably cure its
breach or failure within a 30-day period, Tenant’s breach or failure is not an
Event of Default if Tenant commences to cure its breach or failure within the
30-day period and thereafter diligently pursues the cure to completion.
15.1.3    Other Defaults. (a) Tenant makes a general assignment or general
arrangement for the benefit of creditors; (b) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by Tenant; (c) a
petition for adjudication of bankruptcy or for reorganization or rearrangement
is filed against Tenant and is not dismissed within one hundred twenty
(120) days; (d) a trustee or receiver is appointed to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease and possession is not restored to Tenant within one
hundred twenty (120) days; or (e) substantially all of Tenant’s assets,
substantially all of Tenant’s assets located at the Premises, or Tenant’s

23





--------------------------------------------------------------------------------

            

interest in this Lease is subjected to attachment, execution or other judicial
seizure not discharged within sixty (60) days (collectively, an “Insolvency”).
For the avoidance of doubt, “Insolvency” shall exclude the chapter 11 cases of
the GTAT Parties currently pending before the United States Bankruptcy Court for
the District of New Hampshire, Case No. 14-11916-HJB). If a court of competent
jurisdiction determines that any act described in this Section 15.1.3 does not
constitute an Event of Default, and the court appoints a trustee to take
possession of the Premises (or if Tenant remains a debtor in possession of the
Premises) and such trustee or Tenant Transfers Tenant’s interest hereunder, then
Landlord is entitled to receive, as Additional Rent, the amount by which the
Rent (or any other consideration) paid in connection with the Transfer exceeds
the Rent otherwise payable by Tenant under this Lease.
15.2    Remedies. Upon the occurrence and during the continuance of any Event of
Default, Landlord may at any time and from time to time, and without preventing
Landlord from exercising any other right or remedy, exercise any one or more of
the following remedies:
15.2.1    Termination of Tenant’s Possession/Re-entry and Reletting Right.
Terminate Tenant’s right to possess the Premises by any lawful means with or
without terminating this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord. In such event, this Lease
shall continue in full force and effect (except for Tenant’s right to possess
the Premises) and Tenant shall continue to be obligated for and shall pay all
Rent as and when due under this Lease. Unless Landlord specifically states that
it is terminating this Lease, Landlord’s termination of Tenant’s right to
possess the Premises is not to be construed as an election by Landlord to
terminate this Lease or Tenant’s obligations and liabilities under this Lease.
If Landlord terminates Tenant’s right to possess the Premises, Landlord shall
not be obligated to, but may re-enter the Premises and remove all persons and
property from the Premises. Landlord may store any property Landlord removes
from the Premises in a public warehouse or elsewhere at the cost and for the
account of Tenant. Subject to Section 15.3, upon such re-entry, Landlord may but
shall not be obligated to relet all or any part of the Premises to a third party
or parties for Tenant’s account.
15.2.2    Termination of Lease. Terminate this Lease effective on the date
Landlord specifies in Landlord’s notice to Tenant. Upon termination, Tenant
shall immediately surrender possession of the Premises to Landlord in accordance
with the terms of this Lease. If Landlord terminates this Lease, Landlord may
recover from Tenant and Tenant shall pay to Landlord on demand all damages
Landlord incurs by reason of Tenant’s default, including, without limitation:
(a) all Rent due and payable under this Lease as of the effective date of the
termination; and (b) any amount necessary to compensate Landlord for any
detriment proximately caused Landlord by Tenant’s failure to perform its
obligations under this Lease or which in the ordinary course would likely result
from Tenant’s failure to perform, including, but not limited to, any Re-entry
Costs, and taking into account Landlord’s obligation to mitigate damages.
15.2.3    Other Remedies. Exercise any other right or remedy available to
Landlord under this Lease, or otherwise at law or in equity. Without limitation,
Landlord may, at its option, make any payment or perform any covenant for the
account of Tenant and, if Landlord makes any expenditure or incurs any
obligation for the payment of money, the same shall be due and payable by Tenant
upon demand, together with interest thereon at the Default Rate from the date
paid by Landlord until repaid.
15.3    Mitigation of Damages. In the event of the occurrence of an Event of
Default by Tenant hereunder, Landlord shall exercise commercially reasonable
efforts to mitigate Landlord’s damages arising from such Event of Default.
15.4    Costs. Tenant shall reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs resulting from Landlord’s
exercise of any of its remedies under Section 15.2. Such loss shall include all
reasonable legal fees, costs and expenses Landlord incurs negotiating, settling
or enforcing any of Landlord’s rights or remedies or otherwise protecting
Landlord’s interests under this Lease. Tenant shall also, to the fullest extent
allowable under the Laws, indemnify, defend (with counsel reasonably acceptable
to Landlord) and hold harmless the Landlord Parties from and

24





--------------------------------------------------------------------------------

            

against all Claims Landlord or any of the other Landlord Parties incurs if
Landlord or any of the other Landlord Parties becomes or is made a party to any
claim or action: (a) instituted by or against any Person holding any interest in
the Premises by, under or through Tenant, except to the extent resulting solely
from an act or omission of Landlord or any of Landlord’s Agents; (b) for
foreclosure of any lien for labor or material furnished to or for Tenant or such
other Person; or (c) otherwise arising out of or resulting from any negligence
or willful misconduct of Tenant or such other Person.
15.5    Landlord’s Default. If Landlord defaults in the performance of any of
its obligations under this Lease, Tenant shall notify Landlord of the default
and Landlord shall have thirty (30) days after receiving such notice to cure the
default. If Landlord is not reasonably able to cure the default within a thirty
(30) day period, Landlord shall have an additional reasonable period of time to
cure the default as long as Landlord commences the cure within the 30-day period
and thereafter diligently pursues the cure to completion. In no event shall
Landlord be liable to Tenant or any other Person for consequential, special,
indirect or punitive damages, including, without limitation, lost profits in
connection with this Lease. In the event of a default by Landlord which is not
cured after notice and within the applicable cure period Tenant shall be
entitled to exercise all remedies at law and in equity, subject to the terms and
conditions of this Lease.
15.6    No Waiver. No failure by either party to insist upon the performance of
any provision of this Lease or to exercise any right or remedy upon a breach or
default thereof, and no acceptance by Landlord of full or partial Rent during
the continuance of any such breach or default, shall constitute a waiver of any
such breach or default. None of the terms of this Lease to be kept, observed or
performed by Landlord or Tenant, and no breach or default thereof, may be
waived, altered or modified except by a written instrument executed by Landlord
and Tenant. One or more waivers by either party shall not be construed as a
waiver of a subsequent breach or default of the same provision. No statement on
a payment check from Landlord or Tenant or in a letter accompanying a payment
check shall be binding on the other party and the payee party may, with or
without notice to the payor party, negotiate such check without being bound to
the conditions of any such statement. If Landlord or Tenant pays any amount
other than the actual amount due the other party, receipt or collection of such
partial payment does not constitute an accord and satisfaction. The payee party
may retain any such partial payment, whether restrictively endorsed or
otherwise, without prejudice to the other party’s right to collect the balance
properly due. If all or any portion of any payment is dishonored for any reason,
payment shall not be deemed made until the entire amount due is actually
collected by the party entitled thereto. The foregoing provisions apply in kind
to the receipt or collection of any amount by a lock box agent or other Person
on Landlord’s behalf.
15.7    Self-Help Rights. In addition to the rights set forth in Section 9.3, if
Landlord or Tenant fails to timely pay or perform any of its respective
obligations under this Lease, which failure is not cured within all applicable
notice, grace and cure periods, then the other party shall have the right but
not the obligation to advance any such payment and/or perform any such
obligation on the defaulting party’s behalf, in which event the amount of any
such advance and/or the out-of-pocket cost of any such performance shall (a)
bear interest at the Default Rate until paid in full, and (b) together with any
accrued interest, be deemed Additional Rent payable by the defaulting party
hereunder within fifteen (15) Business Days after delivery by the curing party
of an invoice for such amount.
15.8    Dispute Resolution. Disputes arising under, or in connection with, this
Lease (excluding an action for forcible detainer which shall be litigated in a
court of competent jurisdiction, or any other action required under applicable
Laws to be litigated in a court of competent jurisdiction) will be finally
settled under the Rules of Arbitration of the International Chamber of Commerce
by one arbitrator appointed in accordance with the Rules.  The language of the
arbitration will be English. The place of the arbitration will be San Francisco,
California.  Judgment upon any award(s) rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
either party may seek equitable relief in order to protect its rights, and to
cause the other party to perform its obligations, hereunder at any time and in
any court having jurisdiction over the parties hereto and/or the subject matter
hereof. The parties hereby waive any bond requirements for obtaining equitable
relief.

25





--------------------------------------------------------------------------------

            

15.9    Bankruptcy.
15.9.1    Timely Performance. Tenant acknowledges that in entering into this
Lease, Landlord is relying upon the financial condition and operating experience
of Tenant, Tenant’s agreement to timely perform its obligations under this
Lease, and all defaults under this Lease being cured promptly. Accordingly,
Tenant agrees that if, after the Effective Date hereof, an Insolvency occurs:
(a) all obligations that accrue or become due under this Lease (including the
obligation to pay Rent), from and after the date that an Insolvency shall be
timely performed exactly as provided in this Lease; (b) Rent obligations under
this Lease that accrue or become due from and after the date of an Insolvency
that are not paid as required by this Lease shall, in the amount of such Rents,
constitute administrative expense claims allowable under the Bankruptcy Code
with priority of payment at least equal to that of any other actual and
necessary expenses incurred after the commencement of the Insolvency; (c) any
extension of the time period within which Tenant may assume or reject this Lease
without an obligation to cause all obligations accruing or coming due under this
Lease from and after the date that an action is commenced to be performed as and
when required under this Lease shall be harmful and prejudicial to Landlord;
(d) any time period designated as the period within which Tenant must cure all
defaults and compensate Landlord for all pecuniary losses which extends beyond
the date of assumption of this Lease shall be harmful and prejudicial to
Landlord; (e) any assignment of this Lease must result in all terms and
conditions of this Lease being assumed by the assignee without alteration or
amendment, and any assignment which results in an amendment or alteration of the
terms and conditions of this Lease without the express written consent of
Landlord shall be harmful and prejudicial to Landlord; (f) any proposed
assignment of this Lease to an assignee: (i) that does not possess financial
condition adequate to operate in the Premises or operating experience
characteristics comparable to Tenant as of the Effective Date, shall be harmful
and prejudicial to Landlord; and (ii) the rejection (or deemed rejection) of
this Lease for any reason shall constitute cause for immediate relief from the
automatic stay provisions of the Bankruptcy Code, and Tenant stipulates that
such automatic stay shall be lifted immediately and possession of the Premises
will be delivered to Landlord immediately without the necessity of any further
action by Landlord.
15.9.2    No Waiver. No provision of this Lease shall be deemed a waiver of
Landlord’s rights or remedies under the Bankruptcy Code or applicable law to
oppose any assumption and/or assignment of this Lease, to require timely
performance of Tenant’s obligations under this Lease, or to regain possession of
the Premises as a result of the failure of Tenant to comply with the terms and
conditions of this Lease or the Bankruptcy Code.
15.9.3    Rent. Notwithstanding anything in this Lease to the contrary, all
amounts payable by Tenant to or on behalf of Landlord under this Lease, whether
or not expressly denominated as such, shall constitute “rent” for the purposes
of the Bankruptcy Code.
15.9.4    Successors. For purposes of this Section addressing the rights and
obligations of Landlord and Tenant in the event that an action is commenced, the
term “Tenant” shall include Tenant’s successor in bankruptcy, whether a trustee,
Tenant as debtor in possession or other responsible person.
ARTICLE 16
CREDITORS; ESTOPPEL CERTIFICATES
16.1    Subordination; Non-Disturbance. Upon written request of Landlord, or any
first mortgagee, lien of indenture holder or first deed of trust beneficiary of
Landlord (“Requesting Entity”), Tenant shall, within fifteen (15) Business Days
after Landlord’s reasonable request, in writing, subordinate its rights under
this Lease to the lien of any mortgage, lien of indenture or first deed of
trust, or to the interest of any lease in which Landlord is lessee, and to all
advances made or later to be made thereunder. However, as a condition to
Tenant’s obligation to sign any subordination agreement, Tenant shall have the
right to obtain from the Requesting Entity, a written subordination,
non-disturbance and attornment agreement in a form reasonably acceptable to
Tenant providing that, such Requesting Entity shall: (a) recognize Tenant’s
rights

26





--------------------------------------------------------------------------------

            

under this Lease for the full Term and agrees not to disturb Tenant’s quiet
possession of the Premises as long as there is no Event of Default by Tenant,
and (b) upon succeeding to Landlord’s interest in the Premises, become bound to
Tenant as Landlord under this Lease. The holder of any security interest may,
upon written notice to Tenant, elect to have this Lease prior to its security
interest regardless of the time of the granting or recording of such security
interest. In any foreclosure sale or transfer in lieu of foreclosure, Tenant
shall attorn to the purchaser, transferee or lessor as the case may be, and
recognize that party as Landlord under this Lease, provided such party acquires
and accepts the Premises subject to all of Tenant’s rights under this Lease.
16.2    Estoppel Certificates. Upon written request of either Landlord or
Tenant, the other party shall execute, acknowledge and deliver to the requesting
party a written statement (“Estoppel Certificate”) in form reasonably
satisfactory to the requesting party certifying: (a) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect, as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
the requesting party under this Lease known to the certifying party, and, if so,
specifying the same; (e) specifying to the certifying party’s actual knowledge
any existing claims or defenses in favor of the requesting party against the
enforcement of this Lease (or of any guaranties); and (f) such other factual
statements as the requesting party, any lender, prospective lender, investor or
purchaser may reasonably request. The certifying party will deliver the
statement to the requesting party within fifteen (15) Business Days after the
requesting party’s reasonable request. The requesting party may give any such
statement provided by the certifying party to any lender, prospective lender,
investor or purchaser of all or any part of the Premises and any such party may
conclusively rely upon such statement as true and correct.
16.3    Failure to Deliver. Tenant shall deliver any subordination instrument
required pursuant to Section 16.1 or any Estoppel Certificate to Landlord within
fifteen (15) Business Days following Landlord's initial written request. If
Tenant fails to do so, and such failure continues unremedied for an additional
five (5) Business Days following a Reminder Notice from Landlord, Landlord and
any lender, prospective lender, investor or purchaser may conclusively presume
that, except as otherwise represented by Landlord: (a) the terms and provisions
of this Lease have not been changed; (b) this Lease has not been canceled or
terminated; (c) not more than one month’s Rent has been paid in advance; and
(d) Landlord is not in default in the performance of any of its obligations
under this Lease.
ARTICLE 17
TERMINATION OF LEASE
17.1    Surrender of Premises. On or prior to the Expiration Date, unless
otherwise agreed in writing by Landlord, Tenant shall either remove all Mesa
Equipment and all other property owned by the GTAT Parties from the Premises or
move only the ASF Furnaces to the Storage Space, whereupon the obligations of
Tenant under this Lease with respect to the condition of the Premises shall be
limited to leaving the Premises, other than the Storage Space (which Tenant may
continue to occupy pursuant to the Warehouse Lease), in broom clean condition.
Tenant shall not have any obligation to remove any Alterations at the expiration
or earlier termination of the Term. Tenant will promptly repair any damage to
the Premises caused by its or a member of the Tenant Group’s removal of the
Tenant’s Property. All property of Tenant or a member of the Tenant Group not
removed on or before the last day of the Term (“Remaining Property”) shall be
deemed abandoned. Landlord may sell all Remaining Property in a manner
consistent with Article 9 of the Uniform Commercial Code; provided that, (i) no
further order of the Court (as defined in the Settlement Agreement) shall be
required, (ii) thirty (30) days’ notice of any such sale shall be deemed to be
commercially reasonable notice, and (iii) Landlord may provide notice of its
intent to sell the Remaining Property prior to the end of the Term. Any proceeds
received by Landlord from the sale of Remaining Property will be applied in the
following order of priority: (A) first, to reimburse Landlord for its costs
incurred in connection with the removal and disposition of such Remaining
Property; (B) second, to Apple Inc. to satisfy any unpaid portion

27





--------------------------------------------------------------------------------

            

of the Apple Claim (as defined in the Settlement Agreement); and (C) third, to
the Tenant. Tenant will indemnify and hold Landlord harmless from any claims,
loss, injury, liability, or damages (including reasonable attorneys’ fees)
incurred by any Landlord Party as a result of persons or firms entering the
Premises on Tenant’s behalf to remove Tenant’s Property following expiration or
earlier termination of this Lease, including the ASF Furnaces.
Article 18
MISCELLANEOUS PROVISIONS
18.1    Notices. Any notice required or permitted hereunder will be in writing,
and will be given to the appropriate party at the Tenant Notice Address or
Landlord Notice Address, as applicable, or at such other address as the party
may hereafter specify in writing, and such notice will be deemed given: upon
personal delivery to the appropriate address; or three (3) Business Days after
the date of mailing if sent by certified or registered mail; or one (1) business
day after the date of deposit with a commercial courier service offering next
business day service with confirmation of delivery.
18.2    Successors. The covenants and agreements contained in this Lease bind
and inure to the benefit of Landlord, its successors and assigns, and bind
Tenant and its successors and assigns and inure to the benefit of Tenant and its
permitted successors and assigns. The term "Landlord," as used herein, shall
mean only the owner of the Premises or of a lease of the Premises, at the time
in question, so that in the event of any transfer or transfers of title to the
Premises, or of Landlord's interest in a lease of the Premises, the transferor
shall be relieved and freed of all obligations of Landlord under this Lease
accruing after such transfer, and it shall be deemed, without further agreement,
that such transferee has assumed and agreed to perform and observe all
obligations of Landlord under this Lease during the period it is the holder of
Landlord's interest under this Lease.
18.3    Captions. The section headings in this Lease are for convenience only
and are not to be considered in construing or interpreting the Lease. References
to sections, schedules, and exhibits are references to sections of, schedules
and exhibits to the Lease, and the word “herein” and words of similar meaning
refer to the Lease in its entirety and not to any particular section or
provision. The word “party” means a party to the Lease and the phrase “third
party” means any person, partnership, corporation or other entity not a party to
the Lease. The words “will” and “shall” are used in a mandatory, not a
permissive, sense, and the word “including” is intended to be exemplary, not
exhaustive, and will be deemed followed by “without limitation.” Any requirement
to obtain a party’s consent is a requirement to obtain such consent in each
instance.
18.4    Relationship of Parties. Nothing in this Lease creates a joint venture,
partnership, franchise, employment or agency relationship or fiduciary duty of
any kind. Neither party will have the power, and will not hold itself out as
having the power, to act for or in the name of or to bind the other party.
Except as expressly provided, this Lease is not for the benefit of any third
parties.
18.5    Entire Agreement; Amendment. The parties agree that this Lease
(including the exhibits, addenda and schedules attached to the Lease) and the
Amended Settlement Agreement, constitute the complete and exclusive agreement
between them with respect to the subject matter of this Lease, superseding all
contemporaneous and prior agreements (written and oral) and all other
communications between them relating to the subject matter of this Lease. Except
as expressly provided herein, the Lease may not be amended or modified except by
a written amendment specifically referencing the Lease, signed by authorized
signatories of both parties. The parties expressly acknowledge that they have
received and are in possession of a copy of any referenced item not physically
attached to the Lease and any such item will be treated as if attached.
18.6    Severability. If a court of competent jurisdiction finds any provision
of this Lease unlawful or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
remainder of the Lease will continue in full force and effect

28





--------------------------------------------------------------------------------

            

18.7    Landlord’s Limited Liability. Tenant shall look solely to Landlord’s
interest in the Premises and the rents and profits therefrom for recovering any
judgment or collecting any obligation from Landlord or any other Landlord Party
with respect to any breach of this Lease.
18.8    Survival. All obligations under this Lease (together with interest on
payment obligations at the Default Rate) accruing prior to expiration or other
termination of this Lease survive the expiration or other termination of this
Lease. Further, all of Landlord’s and Tenant’s releases and indemnification,
defense and hold harmless obligations under this Lease survive the expiration or
other termination of this Lease for the duration of the application statute of
limitations, unless otherwise expressly provided in this Lease.
18.9    Attorneys’ Fees. If either Landlord or Tenant commences any litigation
or judicial action to determine or enforce any of the provisions of this Lease,
the prevailing party in any such litigation or judicial action is entitled to
recover all of its costs and expenses (including, but not limited to, reasonable
attorneys’ fees, costs and expenditures) from the non-prevailing party.
18.10    Brokers. Landlord and Tenant each represents and warrants to the other
that it has not had any dealings with any realtors, brokers, finders or agents
in connection with this Lease and each releases and agrees, to the fullest
extent allowable under the Laws, to indemnify, defend and hold the other
harmless from and against any Claims based on the failure or alleged failure to
pay any realtors, brokers, finders or and from any cost, expense or liability
for any compensation, commission or changes claimed by any realtors, brokers,
finders or agents claiming by, through or on behalf of it with respect to this
Lease or the negotiation of this Lease.
18.11    Governing Law. This Lease is governed by, and shall be interpreted
under, the internal laws of the State without giving effect to conflicts of law
principles.
18.12    Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.
18.13    Landlord’s Authority. Landlord and each individual signing this Lease
on behalf of Landlord represents and warrants that they are duly authorized to
sign on behalf of and to bind Landlord and that this Lease is a duly authorized,
binding and enforceable obligation of Landlord. Landlord has been duly organized
or formed, is validly existing and in good standing under the laws of its state
of formation and is qualified as a foreign limited liability company to do
business in the State. The authorization, execution, delivery, and performance
of this Lease will not result in any breach of or default under any document,
instrument or agreement to which Landlord is a party or by which Landlord is
bound.
18.14    Tenant’s Authority. Tenant and each individual signing this Lease on
behalf of Tenant represents and warrants that they are duly authorized to sign
on behalf of and to bind Tenant and that this Lease is a duly authorized,
binding and enforceable obligation of Tenant. Tenant has been duly organized or
formed, is validly existing and in good standing under the laws of its state of
formation and is qualified as a foreign corporation to do business in the State.
The authorization, execution, delivery, and performance of this Lease will not
result in any breach of or default under any document, instrument or agreement
to which Tenant is a party or by which Tenant or the Premises is bound.
18.15    No Merger. There shall be no merger of this Lease nor of the leasehold
estate created by this Lease with the fee estate in or ownership of the Premises
by reason of the fact that the same Person may acquire or hold or own, directly
or indirectly: (a) this Lease or the leasehold estate created by this Lease or
any interest in this Lease or in such leasehold estate; and (b) the fee estate
or ownership of the Premises or any interest in such fee estate or ownership. No
such merger shall occur unless and until all persons, corporations, firms and
other entities having any interest in: (i) this Lease or the leasehold estate
created by this Lease; and (ii) the fee estate in or ownership of the Premises
or any part thereof sought to be merged shall join in a written instrument
effecting such merger and shall duly record the same.

29





--------------------------------------------------------------------------------

            

18.16    Provisions are Covenants and Conditions. All provisions of this Lease,
whether covenants or conditions, are deemed both covenants and conditions.
18.17    Force Majeure. Neither party will be liable for any failure to perform
under this Lease (excluding, however, the payment of money) caused by
circumstances beyond its reasonable control, including, but not limited to, acts
of God, earthquakes, hurricanes, floods, tornados, fires, acts of war,
hostilities, invasions, terrorism, civil disorder, riots, labor actions (other
than actions by personnel or contractors of the party invoking force majeure),
major upheavals, government action, government restrictions, blockade, embargo,
utility disruptions, including power and water, or accident (“Force Majeure
Event”), provided: (a) it promptly notifies the other party and uses reasonable
efforts to correct its failure to perform; and (b) it has taken such
commercially reasonable efforts to protect against and mitigate the impact of
the Force Majeure Event if such Force Majeure Event was reasonably foreseeable
or was of a kind for which such precautionary measures are customarily taken in
the applicable industry. For the avoidance of doubt, any circumstance caused
primarily by one or more Mesa Equipment or any other of Tenant’s Property, will
not constitute a Force Majeure Event, and the provisions of this Section 18.17
will not apply.
18.18    Non-Subordinated Lease. This is a nonsubordinated lease. Landlord shall
not be obligated to subordinate its rights in the Premises to any loan or money
encumbrance that Tenant shall place against Tenant’s leasehold estate in the
Premises.
18.19    Quiet Enjoyment. Landlord covenants and agrees that Tenant shall have
the right to peaceful and quiet enjoyment and occupancy of the Premises during
the Term, subject to the terms and conditions of this Lease free from
molestation or hindrance by Landlord or any Person claiming by, through or under
Landlord, if Tenant pays all Rent as and when due and keeps, observes and fully
performs all other covenants, obligations and agreements of Tenant under this
Lease within all applicable notice, grace and cure periods.
18.20    Counterparts. This Lease may be executed in one or more counterparts,
each of which shall be deemed an original but all of which will constitute one
and the same instrument. Signature and acknowledgment pages may be detached from
individual counterparts and attached to a single or multiple original(s) in
order to form a single or multiple original(s) of this document.
18.21    Nondisclosure of Lease Terms. Subject to the Amended Settlement
Agreement, the terms and conditions of this Lease constitute proprietary
information of Landlord and Tenant. Accordingly, Landlord and Tenant shall not,
without mutual consent (which consent either party may grant or withhold in its
sole and absolute discretion), directly or indirectly disclose the terms and
conditions of this Lease to any other Person other than Landlord’s and Tenant’s
employees, professional consultants and agents who have a legitimate need to
know such information (and who shall also keep the same in confidence) or to
Landlord’s prospective purchasers or lenders or Tenant’s prospective assignees
or subtenants, who in each case shall have agreed in writing to keep the same in
confidence, or pursuant to a court or governmental subpoena or order, or to the
extent otherwise required by law, provided that if either party receives such a
subpoena or order or is required by law to disclose the other party’s
proprietary information, it shall give timely notice to the other, and takes
reasonable steps to obtain protective treatment of the proprietary information.
In the event either party is expressly permitted to disclose any proprietary
information of the other party (or such other party’s applicable affiliate)
pursuant to the terms of the Amended Settlement Agreement, then, provided such
disclosing party complies (or causes its applicable affiliate to comply) fully
with such relevant terms of the Amended Settlement Agreement, such disclosure
shall not be deemed a violation under this Section 18.21.
18.22    Construction of the Terms. The terms and provisions of this Lease
represent the results of negotiations between Landlord and Tenant, each of which
are sophisticated parties and each of which has been represented or been given
the opportunity to be represented by counsel of its own choosing, and neither of
which has acted under any duress or compulsion, whether legal, economic or
otherwise. Consequently, the terms and provisions of this Lease shall be
interpreted and construed in accordance with

30





--------------------------------------------------------------------------------

            

their usual and customary meanings, and Landlord and Tenant each waive the
application of any rule of law that ambiguous or conflicting terms or provisions
contained in this Lease are to be interpreted or construed against the party who
prepared the executed Lease or any earlier draft of the same. Whenever required
by the context of this Lease, the singular includes the plural and the plural
includes the singular. This Lease shall be interpreted and construed in a fair
and impartial manner without regard to such factors as the party which prepared
the instrument, the relative bargaining powers of the parties or the domicile of
any party.



31





--------------------------------------------------------------------------------








Landlord and Tenant each caused this Amended and Restated Facility Lease
Agreement to be executed and delivered by their duly authorized representatives
to be effective as of the date first set forth above.
    
Date executed by Landlord:


12/29/2014    


LANDLORD:
Platypus Development LLC,
a Delaware limited liability company




By:    Platypus Holdings LLC,
a Delaware limited liability company, its Member

By: /s/James C. Fowler
Name: James C. Fowler     
Title: Authorized Person     








Date executed by Tenant:
12/28/2014


TENANT:
GTAT CORPORATION,
a Delaware corporation




By: /s/Hoil Kim
Name: Hoil Kim
Title: Vice President and General Counsel








--------------------------------------------------------------------------------








EXHIBIT “A”
GLOSSARY
“Access Agreements” shall have the meaning set forth in Section 1.1.3.
“Additional Rent” means any charge, fee or expense (other than Base Rent)
payable by Tenant under this Lease, however denoted.
“Alteration” means any change, alteration, modification, addition, decoration,
improvement or any other work to the Premises that would directly or indirectly
involve the penetration or removal (whether permanent or temporary) of, or
require access through, in, under, or above any floor, wall or ceiling, or
surface or covering thereof in the Premises.
“Alternate Service Providers” shall have the meaning set forth in Section 6.1.
“Amended Settlement Agreement” shall have the meaning set forth in the
Background section to this Lease.
“Anti-Corruption Laws” shall have the meaning set forth in Section 4.6.
“Applicable Phase Delivery Date” means with respect to each Phase, the date on
which Landlord delivers possession of such Phase of the Premises to Tenant with
each of the Delivery Conditions satisfied and Tenant executes the Handover and
Acceptance Certificate with respect to such Phase of the Premises; provided
that, failure by Tenant to execute the Handover and Acceptance Certificate with
respect to a Phase (other than due to a rejection of handover and acceptance of
such Phase in accordance with Section 1.5, of which Tenant has given Landlord
prior written notice) shall not affect the Applicable Phase Delivery Date of
such Phase. The Applicable Phase Delivery Date for the Phase 1 Premises shall
also be the Commencement Date.
“Applicable Phase Landlord Work” shall have the meaning set forth in Section
1.2.2.
“Applicable Phase Purpose” shall have the meaning set forth in Section 1.2.2.
“Approved Construction Documents” means the Base Building Plans and
Specifications that have been approved by Tenant in accordance with the terms of
Section 1.2.3, as the same may be modified pursuant to Sections 1.2.4.1 and
1.2.4.2.
“ASF Furnaces” shall have the meaning set forth in the Amended Settlement
Agreement.
“Bankruptcy Code” means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.
“Base Building Plans and Specifications” means the plans and specifications for
the Landlord Work prepared by Landlord’s architects and engineers in accordance
with the terms and provisions of Section 1.2.3 hereof.
“Base Rent” means the base rent payable by Tenant under this Lease, in the
amount specified in Section 2.1.
“Building” shall have the meaning set forth in Section 1.1.








--------------------------------------------------------------------------------

            

"Building Systems" means the base Building mechanical, life safety, electrical,
plumbing and HVAC systems of the Building.
“Business Days” means any day other than Saturday, Sunday or a federal or State
holiday.
“Casualty Termination Notice” shall have the meaning set forth in Section
12.3.3.
“Change Order Documents” shall have the meaning set forth in Section 1.2.4.
“Claims” means all claims, actions, proceedings, demands, liabilities,
settlements, damages, costs, fines, penalties, forfeitures, losses or expenses,
including, without limitation, reasonable attorneys’ fees and the costs and
expenses of enforcing any indemnification, defense or hold harmless obligation
under the Lease.
“Collateral Agreements” means, collectively: (a) the MDSA; (b) the MDSA SOW; (c)
the Prepayment Agreement between Apple Inc. and Tenant, dated as of October 31,
2013, and all exhibits and attachments thereto; (d) the Membership Interest
Pledge Agreement between Apple Inc. and Tenant, dated as of October 31, 2013,
and all exhibits and attachments thereto; (e) the Intellectual Property
Agreement among Apple Inc., Tenant, GT Advanced Technologies Limited, GT
Sapphire Systems Holding LLC and GT Sapphire Systems Group LLC, dated as of
October 31, 2013, and all exhibits and attachments thereto.
“Commencement Date” means December 15, 2014.
“Condemnation” shall have the meaning set forth in Section 13.1.
“Condemning Authority” means any Person with a statutory or other power of
eminent domain.
“Construction Defect” means a failure of the Landlord Work to materially comply
with the Approved Construction Documents, any requirement of Law or Section
1.2.2 of this Lease, which adversely affects Tenant’s use of the Premises for
the Permitted Use; provided that, if either party disputes whether a specific
failure of the Landlord Work to comply with the Approved Construction Documents
is material, either party may immediately submit the dispute to Expedited
Arbitration.
“Cost and Delay Liability” shall have the meaning set forth in Section 1.2.4.2.
“County” means Maricopa County, Arizona.
“Current Demised Premises” shall have the meaning set forth in Section 1.2.1.
“Default Rate” means interest at a rate equal to the lesser of: (a) the greater
of: (i) 8% per annum; or (ii) an annual rate equal to two (2) percentage points
above the prime annual interest rate published from time to time by The Wall
Street Journal under the masthead “Money Rates” as the Prime Rate in effect at
the due date (and thereafter adjusted quarterly) (provided, if for any reason
The Wall Street Journal does not publish a Prime Rate, the Prime Rate shall be
the prime rate announced by a reasonably equivalent responsible financial
periodical reasonably selected by the party to whom interest at the Default Rate
is owed); or (b) the maximum interest rate permitted by law.
“Delivery Conditions” shall have the meaning set forth in Section 1.2.2.
“Due Diligence Reports” means the following third party produced reports and
surveys relating specifically to the Premises undertaken by Landlord or its
agent on or before the closing of Landlord’s acquisition of the Premises: (a)
environmental; (b) soils/geotechnical; (c) building assessment; (d) ALTA survey;
and (e) the Title Commitment (including the underlying documents referenced in
the Title Commitment).
“Effective Date” shall have the meaning set forth in the introductory paragraph
to this Lease.

A-2




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------

            

“Electrical Costs” shall have the meaning set forth in Section 6.1.
“Electrical Substation” means any electrical substations located on or adjacent
to the Land that provide electrical service to the Premises, and any conduit or
other infrastructure connecting such electrical substations to the Building and
the Improvements.
“Estoppel Certificate” shall have the meaning set forth in Section 16.2.
“Environmental Laws” shall have the meaning set forth in Section 5.2.
“Event of Default” means the occurrence of any of the events specified in
Section 15.1 of the Lease, or the occurrence of any other event which this Lease
expressly labels as an “Event of Default”.
“Evidence of Completion” means, collectively, the following documents relating
to the applicable Phase: (a) a certificate of occupancy for the applicable Phase
for the Applicable Phase Purpose; (b) any and all other permits which Landlord
is obligated to obtain to deliver the Applicable Phase Landlord Work in
compliance with the Phasing Plan, and which are necessary for the occupancy and
operation of the Phase for the Applicable Phase Purpose (provided that, Tenant
is responsible for any and all permits required to operate the Premises for the
Permitted Use in accordance with Section 4.2); and (c) a certificate from
Landlord’s architect stating that the Landlord Work for such Phase has been
completed in accordance with the requirements of Section 1.2.2 of the Lease,
subject to Landlord’s completion of the Punch List items.
“Excluded Infrastructure” means the following, whether existing as of October
31, 2013 or subsequently installed: (a) the Electrical Substation; (b) the Fuel
Cell; (c) the Roof Solar Array; (d) the Solar Basin; and (e) any conduit or
other infrastructure connecting the fuel cell or Roof Solar Array to the
Building and the Improvements.
“Excluded Liability” shall have the meaning set forth in Section 11.1.1.
“Expiration Date” shall mean December 31, 2015.
“Expedited Arbitration” means an arbitration proceeding in accordance with the
terms of Section 15.8; provided that: (a) the arbitral proceedings, including
the formation of the tribunal, will be expedited in order to permit the tribunal
to render a final decision fully resolving the dispute before it within thirty
(30) days from the date it receives the file from the ICC; (b) the ICC may only
propose arbitrators whose schedule will permit them to resolve any disputes in
conformity with a 30-day schedule; and (c) the parties agree that the only issue
for determination in the arbitration is: (i) with respect to a party’s right to
seek an Expedited Arbitration pursuant to Section 1.2.3.2, whether an
inconsistency between the Base Building Plans and Specifications and the Phasing
Plan is material; or (ii) with respect to a party’s right to seek Expedited
Arbitration to resolve a dispute regarding a Construction Defect, whether a
specific failure of the Landlord Work to comply with the Approved Construction
Documents is material.
“Exterior Areas” means the paved areas, parking areas, driveways, concrete
walkways, service areas, loading docks, landscaped areas, turf, plazas, and
other areas of the Premises outside the interior of the Building.
“Force Majeure Event” shall have the meaning set forth in Section 18.17.
“Fuel Cell” shall have the meanings set forth in Section 9.4.
“Governmental Authority(ies)” means all governmental and quasi-governmental
departments, agencies and authorities.
“GTAT” shall have the meaning set forth in Section 14.1.

A-3




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------

            

“GTAT Parties” means, collectively, (i) GTAT, (ii) GT Advanced Equipment Holding
LLC, a Delaware limited liability company, (iii) GT Advanced Technologies, Inc.,
(iv) GT Equipment Holdings, Inc., (v) Lindbergh Acquisition Corp., (vi) GT
Sapphire Systems Holding LLC, (vii) GT Advanced Cz LLC, (viii) GT Sapphire
Systems Group LLC, and (ix) GT Advanced Technologies Limited.
“Handover and Acceptance Certificate” shall have the meaning set forth in
Section 1.5.
“Hazardous Materials” shall have the meaning set forth in Section 5.2.
“ICC” means the Rules of Arbitration of the International Chamber of Commerce.
“Improvements” shall have the meaning set forth in Section 1.1.
“Initial Disclosure Certificate” shall have the meaning set forth in Section
5.1.
“Insolvency” shall have the meaning set forth in Section 15.1.3.
“Land” shall have the meaning set forth in Section 1.1.
“Landlord” shall have the meaning set forth in Section 18.2.
“Landlord Notice Address” means c/o Apple Inc., 1 Infinite Loop, MS 119-RE,
Cupertino, CA 95014, Attn: Real Estate Department.
“Landlord Party(ies)” means Landlord, any ground lessor, and any property
manager retained by Landlord, and their respective officers, directors,
partners, shareholders, members, and employees.
“Landlord Work” shall have the meaning set forth in Section 1.2.2.
“Landlord’s Agents” means, collectively: (i) Landlord’s agents, advisors,
employees, partners, shareholders, directors, officers, members, invitees and
independent contractors, and (ii) Landlord’s affiliates.
“Landlord’s Restoration Estimate” shall have the meaning set forth in Section
12.3.1.
“Laws” means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after October 31, 2013 and
applicable to the Premises or the use or occupancy of the Premises, including,
without limitation, Environmental Laws and Private Restrictions.
“Lease” means this Amended and Restated Facility Lease Agreement, as the same
may be amended or modified after the date hereof in accordance with the terms of
the Lease.
“Lease Year” shall have the meaning set forth in Section 2.1
“Liens” shall have the meaning set forth in Section 8.4.
“Logistics Plan” shall have the meaning set forth in Section 1.6.
“Master Developer” means DMB Mesa Proving Grounds LLC.
“MDSA” means that certain Master Development and Supply Agreement, between Apple
Inc. and Tenant, dated as of October 31, 2013.
“MDSA SOW” means that certain Statement of Work #1 incorporated in the MDSA.

A-4




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------

            

“Mesa Equipment” shall have the meaning set forth in the Amended Settlement
Agreement.
“Mesa Inventory” shall have the meaning set forth in the Amended Settlement
Agreement.
“Migratory Release” shall have the meaning set forth in Section 5.3.
“Notices” means all notices, demands, requests or consents that may be or are
required to be given, demanded or requested by either party to the other as
provided in the Lease.
“Occupant” means any sublessee, licensee, concessionaire, franchisee or user of
all or any portion of the Premises under a sublease, license, concession or
franchise or similar agreement approved by Landlord in its sole discretion
(unless otherwise permitted herein), whether with the Tenant or any other
Person.
“OFAC” shall have the meaning set forth in Section 4.5.
“Outside Delivery Date” means for each Phase of the Premises, the date set forth
on the attached Exhibit C, by which the Applicable Delivery Date for such Phase
shall have occurred, which date shall be extended one (1) day for each day of
Tenant Delay and/or delay by a Force Majeure Event.
“P&S Party” shall have the meaning set forth in Section 1.1.2.
“Permitted Use” means, collectively, the uses of the Premises that are permitted
pursuant to Section 4.1.
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, governmental authority or any other
form of entity.
“Phase” shall have the meaning set forth in Section 1.2.1.
“Phasing Plan” means the document attached as Exhibit C, and all schedules
attached thereto.
“Premises” shall have the meaning set forth in Section 1.1.
“Private Restrictions” means all recorded covenants, conditions and restrictions
(i) affecting the Land as of October 31, 2013, or (ii) that were put into effect
after October 31, 2013 with Tenant’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
“Progress Plans” shall have the meaning set forth in Section 1.2.3.1.
“Property Taxes” means any general real property tax, personal property tax,
government property lease excise tax, improvement tax, assessment, special
assessment, reassessment, in lieu tax, levy, charge, penalty or similar
imposition imposed by any authority having the direct or indirect power to tax,
including but not limited to: (a) any city, county, state or federal entity;
(b) any school, agricultural, lighting, drainage or other improvement or special
assessment district; (c) any governmental agency; or (d) any Person having the
authority to assess the Premises under any of the Private Restrictions.
“Punch List” shall have the meaning set forth in Section 1.3.
“Punch List Inspections” shall have the meaning set forth in Section 1.3.
“Re-entry Costs” means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs: (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, removing
persons and property from the Premises and storing such property (including
court costs and reasonable attorneys’ fees); (c) reletting, renovating or
altering the Premises; and (d) real estate commissions,

A-5




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------

            

advertising expenses and similar expenses paid or payable in connection with
reletting all or any part of the Premises.
“Reminder Notice” means a written notice from meeting the requirements for
notice set forth in this Lease and reminding a party of a specific consent,
approval or other action to be taken by such party that was not provided, acted
upon or taken by a specified date set forth in this Lease.
“Rent” means, collectively, Base Rent and Additional Rent.
“Rent Payment Address” means the Landlord Notice Address, or such other address
designated by Landlord in writing.
“Rent Tax” means any tax or excise on rent or on other sums or charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however described, which is levied or assessed by
the United States of America, the state in which the Building is located or any
city, municipality or political subdivision thereof, against Landlord in respect
to the Base Rent, Additional Rent or other charges payable under this Lease or
as a result of Landlord’s receipt of such rents or other charges accruing under
this Lease.
“Requesting Entity” shall have the meaning set forth in Section 16.1.
“Roof Solar Array” means that certain solar module system which is connected to
the roof of the Building, but which is excluded from the Premises and is
reserved for the sole and exclusive use by Landlord.
“Solar Basin” means the exterior solar basin existing on the Land as of [the
Effective Date].
“State” means the State of Arizona.
“Storage Space” shall have the meaning set forth in the Background section to
this Lease.
“Structural Alterations” means any Alterations made by or at the request of
Tenant involving either: (a) the Structural Elements; or (b) any hardscaped
portion of the Premises outside of the interior of the Building.
“Structural Elements” shall have the meaning set forth in Section 7.1.
“SVT Period” shall have the meaning set forth in Section 6.1.
“SVT Systems” shall have the meaning set forth in Section 6.1.
“System Alterations” means any Alterations that materially affect any of the
Building Systems.
“Tenant” means the tenant identified in the Lease and such tenant’s permitted
successors and assigns.
"Tenant Delay" means any delay of Landlord's completion of the Landlord Work to
the extent such delay is: (a) caused by any act or default on the part of the
Tenant or the Tenant’s Agents that results in any material interference with the
performance by Landlord or Landlord’s Agents of the Landlord Work; (b) due to
changes requested by Tenant to be made to the Phasing Plan, Base Building Plans
and Specifications or the Approved Construction Documents (except to the extent
of a request by Tenant to change the Approved Construction Documents to resolve:
(i) a failure of the Approved Construction Documents to comply with Law, or (ii)
a material inconsistency with the Phasing Plan as agreed to by the parties or
pursuant to a final decision in accordance with an Expedited Arbitration); or
(c) due to delays by Tenant in approving or objecting to any change proposed by
Landlord under, and in accordance with, Section 1.2.4.1 hereof.
“Tenant Feedback” shall have the meaning set forth in Section 1.2.3.1.

A-6




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------

            

“Tenant Group” means, collectively, all of the following Persons: (a) Tenant;
(b) each Occupant; (c) each affiliate of Tenant or any Occupant; and (d) any
other Person claiming by, through or under Tenant or any Occupant.
“Tenant Notice Address” means GTAT Corporation, 243 Daniel Webster Highway,
Merrimack, New Hampshire 03054.
“Tenant Party(ies)” means Tenant and its officers, directors, partners,
shareholders, members employees.
“Tenant’s Agents” means Tenant’s agents, advisors, employees, partners,
shareholders, directors, officers, members, members of the Tenant Group,
invitees and independent contractors.
“Tenant’s Property” means, collectively, all of the following, as now or may
hereafter exist at the Premises: (a) all trade fixtures of any member of the
Tenant Group; (b) all furniture, furnishings, equipment (including equipment
having the characteristics of leasehold improvements) and other personal
property of any member of the Tenant Group, which includes, without limitation,
each of the following, even if it is bolted or otherwise affixed to the floors,
walls or other structural portions of the Building, or would otherwise
constitute fixtures under applicable law: inventory, racking, shelving, conveyer
equipment, material handling equipment, lifts, cabling, antennae, machinery, air
compressors, communication equipment, data cabinets, hoist equipment, plug-in
light fixtures, propane tanks, storage racks, trash compactors, signs, desks,
tables, movable partitions, vending machines, computer stations, printers,
computer software and hardware, and forklifts, and (c) the Mesa Equipment and
all related equipment.
“Term” shall have the meaning set forth in Section 1.7.
“Title Commitment” means the Title Insurance Commitment from First American
Title Insurance Company to Buyer’s Agent, No. NCS-632146-PHX1, dated September
30, 2013.
“Transfer” means to assign, delegate or otherwise transfer this Lease or any
rights or obligations under this Lease, or to sublet the Premises or any part
thereof, or permit the use of the Premises or any part thereof by any persons
other than GTAT or its employees, agent and invitees, whether in conjunction
with a change in ownership, merger, acquisition, the sale or transfer of all, or
substantially all or any part of, GTAT’s business or assets, or otherwise,
voluntarily, by operation of law, reverse triangular merger or otherwise.
“Transferrable Warranties” means to the extent assignable, those warranties, if
any, in favor of Landlord relating to the Building and Improvements.
“Updated Disclosure Certificate” shall have the meaning set forth in Section
5.1.
“Utilities” shall have the meaning set forth in Section 6.1.
“Utility Service Providers” shall have the meaning set forth in Section 6.1.
“Warehouse Lease” shall have the meaning set forth in the Background section to
this Lease.



A-7




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------








EXHIBIT B
LEGAL DESCRIPTION OF LAND


[Intentionally Omitted]


 









--------------------------------------------------------------------------------








EXHIBIT B-1
SITE PLAN OF BUILDING AND LAND
[Intentionally Omitted]
















--------------------------------------------------------------------------------








EXHIBIT C
PHASING PLAN
[not applicable]








--------------------------------------------------------------------------------








EXHIBIT D
FORM OF INITIAL HANDOVER AND ACCEPTANCE CERTIFICATE
THIS HANDOVER AND ACCEPTANCE CERTIFICATE is made as of ___________________,
201__, by PLATYPUS DEVELOPMENT LLC, a Delaware limited liability company
("Landlord"), and GTAT CORPORATION, a Delaware corporation ("Tenant"), who agree
as follows:
1.Landlord and Tenant entered into a Lease Agreement dated _______________,
2013, in which Landlord leased to Tenant and Tenant leased from Landlord certain
Premises described therein in the building located at 3740 South Signal Butte
Road, Mesa, Arizona (the "Building"). All capitalized terms herein are as
defined in the Lease.
2.Pursuant to the Lease, Landlord and Tenant agreed to and do hereby confirm the
following matters as of the date hereof:
a.
the Commencement Date of the Lease is _____________, 201__;

b.
the Expiration Date of the Lease is ___________, 20__; (if known)

3.Tenant confirms that as of the date hereof:
a.
Tenant accepts possession of the following Phase(s) of the Premises: ________;

b.
the number of rentable square feet of the Current Demised Premises is ________;

c.
Other than Punch List items, Landlord is not required by the Lease to perform
any work or furnish any improvements to the Phases of the Premises set forth in
Section 3.a.;

d.
Landlord has fulfilled all of its obligations under the Lease with respect to
the Current Demised Premises as of the date hereof; and

e.
the Lease is in full force and effect and has not been modified, altered, or
amended, except as follows: __________________________________.

The confirmations of Tenant set forth in Section 3.c and Section 3.d are based
solely on Tenant’s Punch List Inspection, and nothing in this Handover and
Acceptance Certificate shall be deemed to release Landlord from its obligations
under the Lease with respect to Construction Defects. The provisions of this
Handover and Acceptance Certificate shall inure to the benefit of, or bind, as
the case may require, the parties and their respective successors and assigns,
and to all mortgagees of the Building, subject to the restrictions on assignment
and subleasing contained in the Lease, and are hereby attached to and made a
part of the Lease.
[Signatures appear on next page]








--------------------------------------------------------------------------------










LANDLORD:                    
    
PLATYPUS DEVELOPMENT LLC,        
a Delaware limited liability company        


By:    PLATYPUS HOLDINGS LLC,
a Delaware limited liability company, its Member


By:    __________________________    
Name:     
Title:     
            


TENANT:


GTAT CORPORATION,
a Delaware corporation
    


By:    __________________________    
Name:    __________________________    
Title:    __________________________
            





        






WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------








EXHIBIT D-1
FORM OF HANDOVER AND ACCEPTANCE CERTIFICATE
THIS HANDOVER AND ACCEPTANCE CERTIFICATE is made as of ___________________,
201__, by PLATYPUS DEVELOPMENT LLC, a Delaware limited liability company
("Landlord"), and GTAT CORPORATION ("Tenant"), who agree as follows:
1.Landlord and Tenant entered into a Lease Agreement dated _______________,
2013, in which Landlord leased to Tenant and Tenant leased from Landlord certain
Premises described therein in the building located at 3740 South Signal Butte
Road, Mesa, Arizona (the "Building"). All capitalized terms herein are as
defined in the Lease.
2.Tenant confirms that as of the date hereof:
a.
the Expiration Date of the Lease is ___________, 20__; (if known)

b.
Tenant accepts possession of the following Phase(s) of the Premises: ________;

c.
the number of rentable square feet of the Current Demised Premises is ________;

d.
Other than Punch List items, Landlord is not required by the Lease to perform
any work or furnish any improvements to the Phases of the Premises set forth in
2.b., above;

e.
Landlord has fulfilled all of its obligations under the Lease with respect to
the Current Demised Premises as of the date hereof; and

f.
the Lease is in full force and effect and has not been modified, altered, or
amended, except as follows: __________________________________.

The confirmations of Tenant set forth in Section 2.d and Section 2.e are based
solely on Tenant’s Punch List Inspection, and nothing in this Handover and
Acceptance Certificate shall be deemed to release Landlord from its obligations
under the Lease with respect to Construction Defects. The provisions of this
Handover and Acceptance Certificate shall inure to the benefit of, or bind, as
the case may require, the parties and their respective successors and assigns,
and to all mortgagees of the Building, subject to the restrictions on assignment
and subleasing contained in the Lease, and are hereby attached to and made a
part of the Lease.
[Signatures appear on next page]










--------------------------------------------------------------------------------












LANDLORD:                    
    
PLATYPUS DEVELOPMENT LLC,        
a Delaware limited liability company        


By:    PLATYPUS HOLDINGS LLC,
a Delaware limited liability company, its Member


By:    __________________________    
Name:     
Title:     
            


TENANT:


GTAT CORPORATION,
a Delaware corporation
    


By:    __________________________    
Name:    __________________________    
Title:    __________________________










--------------------------------------------------------------------------------








            
EXHIBIT E
HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE
Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for Landlord to evaluate your proposed uses of the premises (the “Premises”) and
to determine whether to enter into a lease agreement with you as tenant. If a
lease agreement is signed by you and Landlord (the “Lease”), on an annual basis
in accordance with the provisions of Section 5.1 of the Lease, you are to
provide an update to the information initially provided by you in this
certificate. Any questions regarding this certificate should be directed to, and
when completed, the certificate should be delivered to:


Landlord:        

________________________

________________________

________________________

Attention:_______________

Phone: (___) _______


Name of (Prospective) Tenant:     
Mailing Address:     

    
Contact Person, Title and Telephone Number(s):     
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):     

    
Address of (Prospective) Premises:     
Length of (Prospective) initial Term:     

    




1.
GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.
    

    








--------------------------------------------------------------------------------






2.
USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

2.1
Will any Hazardous Materials (as hereinafter defined) be used, generated,
treated, stored or disposed of in, on or about the Premises? Existing tenants
should describe any Hazardous Materials, which continue to be used, generated,
treated, stored or disposed of in, on or about the Premises.

Wastes
Yes ¨
No ¨
Chemical Products
Yes ¨
No ¨
Other
Yes ¨
No ¨

    
If Yes is marked, please explain:     

    

    
2.2
If Yes is marked in Section 2.1, attach a list of any Hazardous Materials to be
used, generated, treated, stored or disposed of in, on or about the Premises,
including the applicable hazard class and an estimate of the quantities of such
Hazardous Materials to be present on or about the Premises at any given time;
estimated annual throughput; the proposed location(s) and method of storage
(excluding nominal amounts of ordinary household cleaners and janitorial
supplies which are not regulated by any Environmental Laws, as hereinafter
defined); and the proposed location(s) and method(s) of treatment or disposal
for each Hazardous Material, including the estimated frequency, and the proposed
contractors or subcontractors. Existing tenants should attach a list setting
forth the information requested above and such list should include actual data
from on-going operations and the identification of any variations in such
information from the prior year’s certificate.

3.
STORAGE TANKS AND SUMPS

3.3
Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

Yes ¨
No ¨

    
If yes, please explain:     
 

    

    

E-2
        







--------------------------------------------------------------------------------








4.
WASTE MANAGEMENT

4.4
Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

Yes ¨
No ¨

4.5
Has your company filed a biennial or quarterly reports as a hazardous waste
generator? Existing tenants should describe any new reports filed.

Yes ¨
No ¨

    
If yes, attach a copy of the most recent report filed.


5.
WASTEWATER TREATMENT AND DISCHARGE

5.6
Will your company discharge wastewater or other wastes to:

_____ storm drain?
_____ sewer?
_____ surface water?
_____ no wastewater or other wastes discharged.

    
Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).
        

    
5.7
Will any such wastewater or waste be treated before discharge?

Yes ¨
No ¨

    
If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describethe actual treatment conducted.
        

    


6.
AIR DISCHARGES


E-3
        







--------------------------------------------------------------------------------






6.8
Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

Yes ¨
No ¨

    
If yes, please describe:     

    

    
6.9
Do you propose to operate any of the following types of equipment, or any other
equipment requiring an air emissions permit? Existing tenants should specify any
such equipment being operated in, on or about the Premises.

_____ Spray booth(s)
_____ Incinerator(s)
_____ Dip tank(s)
_____ Other (Please describe)
_____ Drying oven(s)
_____ No Equipment Requiring Air Permits

    
If yes, please describe:     

    

    
6.10
Please describe (and submit copies of with this Hazardous Materials Disclosure
Certificate) any reports you have filed in the past thirty-six months with any
governmental or quasi-governmental agencies or authorities related to air
discharges or clean air requirements and any such reports which have been issued
during such period by any such agencies or authorities with respect to you or
your business operations.

7.
HAZARDOUS MATERIALS DISCLOSURES

7.11
Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

Yes ¨
No ¨

    

E-4
        







--------------------------------------------------------------------------------






    
If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.


8.
ENFORCEMENT ACTIONS AND COMPLAINTS

8.12
With respect to Hazardous Materials or Environmental Laws, has your company ever
been subject to any agency enforcement actions, administrative orders, or
consent decrees or has your company received requests for information, notice or
demand letters, or any other inquiries regarding its operations? Existing
tenants should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.

Yes ¨
No ¨

    
If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Article 5 of the Lease.
        

    

    
8.13
Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

Yes ¨
No ¨

    
If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Article 5 of the
Lease.
        

    

    
8.14
Have there been any problems or complaints from adjacent tenants, owners or
other neighbors at your company’s current facility with regard to environmental
or health and safety concerns? Existing tenants should indicate whether or not
there have been any such


E-5
        







--------------------------------------------------------------------------------






problems or complaints from adjacent tenants, owners or other neighbors at,
about or near the Premises and the current status of any such problems or
complaints.
Yes ¨
No ¨

    
If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.
        

    

    


9.
PERMITS AND LICENSES

9.15
Attach copies of all permits and licenses issued to your company with respect to
its proposed operations in, on or about the Premises, including, without
limitation, any Hazardous Materials permits, wastewater discharge permits, air
emissions permits, and use permits or approvals. Existing tenants should attach
copies of any new permits and licenses as well as any renewals of permits or
licenses previously issued.

As used herein, “Hazardous Materials” shall mean and include any substance that
is or contains (a) any “hazardous substance” as now or hereafter defined in
§ 101(14) of the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or any
regulations promulgated under CERCLA; (b) any “hazardous waste” as now or
hereafter defined in the Resource Conservation and Recovery Act, as amended
(“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under RCRA;
(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste (i) the presence of which on or about the Premises
(A) requires reporting, investigation or remediation under any Environmental
Laws (as hereinafter defined), (B) causes or threatens to cause a nuisance on
the Premises or any adjacent property or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property, or
(C) which, if it emanated or migrated from the Premises, could constitute a
trespass, or (ii) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws; and “Environmental Laws” shall
mean and include (a) CERCLA, RCRA and TSCA; and (b) any other federal, state or
local laws, ordinances, statutes, codes, rules, regulations, orders or decrees
now or hereinafter in effect relating to (i) pollution, (ii) the protection or
regulation of human health, natural resources or the environment, (iii) the
treatment, storage or disposal of Hazardous Materials, or (iv) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.


The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Materials
Disclosure Certificate will be updated from time to time in accordance with
Section 5.1 of the Lease. The undersigned further acknowledges and agrees that
Landlord and its partners, lenders and representatives may, and will, rely upon
the statements,

E-6
        







--------------------------------------------------------------------------------






representations, warranties, and certifications made herein and the truthfulness
thereof in entering into the Lease Agreement and the continuance thereof
throughout the term, and any renewals thereof, of the Lease Agreement. I [print
name] _______________, acting with full authority to bind the (proposed) Tenant
and on behalf of the (proposed) Tenant, certify, represent and warrant that the
information contained in this certificate is true and correct.


(PROSPECTIVE) TENANT:


 
By:
 
 
Title:
 
 
Date:




E-7
        







--------------------------------------------------------------------------------








EXHIBIT F-1


Minimum Tenant Insurance Requirements


1.    Tenant shall obtain and maintain in full force and effect, at its own cost
and expense, during the term of the Lease and after termination as may be
specified below, the following minimum types and limits of insurance and any
other insurance required by law, regulation or orders in the State. Such
insurance shall be maintained with reputable and solvent insurance companies
having, where available, an A.M. Best’s insurance rating of A-VII or better or a
comparable financial rating from a reputable rating bureau, and lawfully
authorized to do business in the State, and will comply with all those
requirements as stated herein. In no way do these minimum insurance requirements
limit the liability assumed elsewhere in this Lease, including but not limited
to Tenant’s defense and indemnity obligations.
2.    Minimum Insurance Requirements.
(i)
Commercial General Liability insurance, including coverage for bodily injury,
property damage, personal and advertising injury, products liability, completed
operations liability, premises and operations liability (including explosion,
collapse, and underground hazard) and contractual liability and including
severability of interests provisions. Such insurance must have limits of not
less than $1,000,000 per occurrence and $2,000,000 in the annual aggregate. Such
insurance must include Landlord Parties as additional insureds for liabilities
falling within Tenant’s indemnity obligations pursuant to the Lease.

(ii)
Workers’ Compensation insurance with statutory limits, as required by any state,
territory, province or nation having jurisdiction over Tenant’s employees, and
Employer’s Liability insurance with limits not less than $1,000,000.

(iii)
Automobile Liability insurance covering any owned, non-owned or hired vehicles
used by Tenant in connection with the Premises, in compliance with all statutory
requirements and with limits of not less than $1,000,000 for bodily injury and
property damage.

(vi)
Umbrella/Excess Liability insurance, on a follow form basis, providing coverage
excess of the Commercial General Liability, Employer’s Liability and Automobile
Liability insurance, with limits of not less than $20,000,000 per occurrence and
in the annual aggregate. Such insurance must include Landlord Parties as
additional insureds for liabilities falling within Tenant’s indemnity
obligations pursuant to the Lease.

(v)
Crime/Employee Dishonesty/Fidelity insurance covering the dishonest acts of
Tenant’s employees and agents, acting alone or in collusion with others, and
including third party coverage, with Landlord, its subsidiaries and affiliates
included as a loss payees, with limits of not less than $1,000,000.

(vi)
Property Insurance providing coverage on a full replacement cost basis on all
property owned by Tenant or for which Tenant is legally liable, or which is
installed by or on behalf of Tenant, and which is located within the Premises,
including, without limitation, fittings, installations, alterations, additions,
partitions, fixtures, Mesa Equipment and anything in the nature of a leasehold
improvement with respect to all risks of physical loss. Landlord, its
subsidiaries and affiliates shall be included on such coverage as loss payees,
as their interests may appear.

3.    All insurance to be provided by Tenant shall be designated as primary to
and non-contributory with any and all insurance maintained by or otherwise
afforded to Landlord Parties. Except to the extent prohibited by law, and except
with respect to Tenant’s crime/employee dishonesty/fidelity and property
insurance, Tenant shall require its insurers to waive all rights of recovery
from or subrogation against Landlord Parties and their respective insurers, but
only to the extent of liabilities falling within Tenant’s indemnity obligations
pursuant






--------------------------------------------------------------------------------






to the terms of this Lease. Tenant, by endorsement or otherwise, shall ensure
that its property insurance policy contains a waiver of subrogation against
Landlord in accordance with the terms of Section 10.3 of this Lease.
4.    At the time this Lease is executed, or within a reasonable time
thereafter, and within a reasonable time after coverage is renewed or replaced,
Tenant will deliver to Landlord evidence that the foregoing coverages required
from Tenant are in place, at the Landlord Notice Address.
Landlord’s receipt or acceptance of evidence of coverage that does not comply
with these requirements, or Tenant’s failure to provide evidence of coverage,
shall not constitute a waiver or modification of the insurance requirements as
set forth herein. In the event of cancellation of coverage, Tenant shall
promptly replace coverage so that no lapse in insurance occurs. All deductibles
and self-insured retentions are to be paid by Tenant, except as otherwise
specifically provided in this Lease.



F-2


        




WEIL:\95189348\12\15096.0129

--------------------------------------------------------------------------------








EXHIBIT F-2


Landlord Insurance Requirements




1.    Landlord shall obtain and maintain in full force and effect, at its own
cost and expense, during the term of the Lease, the following minimum types and
limits of insurance and any other insurance required by law, regulation or
orders in the State. Such insurance shall be maintained with reputable and
solvent insurance companies having, where available, an A.M. Best’s insurance
rating of A-VII or better or a comparable financial rating from a reputable
rating bureau, and lawfully authorized to do business in the State, and will
comply with all those requirements as stated herein; provided, however, that
nothing contained herein shall prohibit Landlord from providing any or all of
the insurance on a self-insured basis. In no way do these minimum insurance
requirements limit the liability assumed elsewhere in this Lease, including but
not limited to Landlord’s defense and indemnity obligations.
2.    Minimum Insurance Requirements.
(i)
Commercial General Liability insurance, including coverage for bodily injury,
property damage, personal and advertising injury, and contractual liability and
including severability of interests provisions. Such insurance must have limits
of not less than $1,000,000 per occurrence and $2,000,000 in the annual
aggregate.

(ii)
Workers’ Compensation insurance with statutory limits, as required by any state,
territory, province or nation having jurisdiction over Landlord’s employees, and
Employer’s Liability insurance with limits not less than $1,000,000.

(iii)
Automobile Liability insurance covering any owned, non-owned or hired vehicles
used by Landlord in connection with the Premises, in compliance with all
statutory requirements and with limits of not less than $1,000,000 for bodily
injury and property damage.

(iv)
Property Insurance providing coverage on a full replacement cost basis on the
Building and the machinery, boilers and equipment contained within the Building
(but excluding the property that Tenant is required to insure pursuant to
Exhibit F-1), on an extended perils basis, including fire, lighting, vandalism,
and malicious mischief.

(v)
Such other insurance as Landlord deems reasonable and appropriate given the
intended use of the Premises and its location.



Landlord, by endorsement or otherwise, shall ensure that its property insurance
policy contains a waiver of subrogation against Tenant in accordance with the
terms of Section 10.3 of this Lease.

F-2-1
        
WEIL:\95189348\12\15096.0129